
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

--------------------------------------------------------------------------------


FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

SL GREEN OPERATING PARTNERSHIP, L.P.


--------------------------------------------------------------------------------

Dated as of August 20, 1997

--------------------------------------------------------------------------------


TABLE OF CONTENTS


2

--------------------------------------------------------------------------------




EXHIBIT A
PARTNERS AND
PARTNERSHIP INTERESTS



EXHIBIT B
CAPITAL ACCOUNT MAINTENANCE



EXHIBIT C
SPECIAL ALLOCATION RULES



EXHIBIT D
NOTICE OF REDEMPTION



EXHIBIT E
VALUE OF CONTRIBUTED PROPERTY


3

--------------------------------------------------------------------------------





FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
SL GREEN OPERATING PARTNERSHIP, L.P.


        THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated
as of August 20, 1997, is entered into by and among SL Green Realty Corp., a
Maryland corporation, as the General Partner of and a Limited Partner in the
Partnership, and the Persons (as defined below) whose names are set forth on
Exhibit A, as attached hereto (as it may be amended from time to time).

        WHEREAS, the Partnership was formed on June 4, 1997, and, on June 11,
1997, the Partnership adopted an Agreement of Limited Partnership (the "Prior
Agreement"); and

        WHEREAS, the parties hereto will make certain capital contributions to
the Partnership;

        NOW, THEREFORE, in consideration of the mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby amend
and restate the Prior Agreement in its entirety and agree to continue the
Partnership as a limited partnership under the Delaware Revised Uniform Limited
Partnership Act, as amended from time to time, as follows:


ARTICLE I.

DEFINED TERMS


        The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement.

        "Act" means the Delaware Revised Uniform Limited Partnership Act, 6 Del.
C. §17-101, et seq., as it may be amended from time to time, and any successor
to such statute.

        "Additional Limited Partner" means a Person admitted to the Partnership
as a Limited Partner pursuant to Section 12.2 hereof and who is shown as such on
the books and records of the Partnership.

        "Adjusted Capital Account" means the Capital Account maintained for each
Partner as of the end of each Partnership Year (i) increased by any amounts
which such Partner is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(ii) decreased by the items described in Regulations Sections
1.704-l(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-l(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-l(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

        "Adjusted Capital Account Deficit" means, with respect to any Partner,
the deficit balance, if any, in such Partner's Adjusted Capital Account as of
the end of the relevant Partnership Year.

        "Adjusted Property" means any property the Carrying Value of which has
been adjusted pursuant to Exhibit B hereto.

        "Adjustment Date" has the meaning set forth in Section 4.2.B hereof.

        "Affiliate" means, with respect to any Person, (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person, (ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above. For purposes of this
definition, "control," when used with respect to any Person, means the

4

--------------------------------------------------------------------------------


power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise, and the terms "controlling" and "controlled" have meanings
correlative to the foregoing.

        "Agreed Value" means (i) in the case of any Contributed Property
contributed to the Partnership as part of or in connection with the
Consolidation, the amount set forth on Exhibit E attached hereto as the Agreed
Value of such Property; (ii) in the case of any other Contributed Property, the
704(c) Value of such property as of the time of its contribution to the
Partnership, reduced by any liabilities either assumed by the Partnership upon
such contribution or to which such property is subject when contributed; and
(iii) in the case of any property distributed to a Partner by the Partnership,
the Partnership's Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution as determined under Section 752 of the Code and the Regulations
thereunder.

        "Agreement" means this First Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.

        "Articles of Incorporation" means the Articles of Incorporation or other
organizational document governing the General Partner, as amended or restated
from time to time.

        "Assignee" means a Person to whom one or more Partnership Units have
been transferred in a manner permitted under this Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5 hereof.

        "Available Cash" means, with respect to any period for which such
calculation is being made:

        (a) all cash revenues and funds received by the Partnership from
whatever source (excluding the proceeds of any Capital Contribution) plus the
amount of any reduction (including, without limitation, a reduction resulting
because the General Partner determines such amounts are no longer necessary) in
reserves of the Partnership, which reserves are referred to in
clause (b)(iv) below;

        (b) less the sum of the following (except to the extent made with the
proceeds of any Capital Contribution):

        (i) all interest, principal and other debt payments made during such
period by the Partnership,

        (i) all cash expenditures (including capital expenditures) made by the
Partnership during such period,

        (ii) investments in any entity (including loans made thereto) to the
extent that such investments are permitted under this Agreement and are not
otherwise described in clauses (b)(i) or (ii), and

        (iii) the amount of any increase in reserves established during such
period which the General Partner determines is necessary or appropriate in its
sole and absolute discretion.

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.

        "Book-Tax Disparities" means, with respect to any item of Contributed
Property or Adjusted Property, as of the date of any determination, the
difference between the Carrying Value of such Contributed Property or Adjusted
Property and the adjusted basis thereof for federal income tax purposes as of
such date. A Partner's share of the Partnership's Book-Tax Disparities in all of
its

5

--------------------------------------------------------------------------------


Contributed Property and Adjusted Property will be reflected by the difference
between such Partner's Capital Account balance as maintained pursuant to
Exhibit B hereto and the hypothetical balance of such Partner's Capital Account
computed as if it had been maintained, with respect to each such Contributed
Property or Adjusted Property, strictly in accordance with federal income tax
accounting principles.

        "Business Day" means any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

        "Capital Account" means the Capital Account maintained for a Partner
pursuant to Exhibit B hereto.

        "Capital Contribution" means, with respect to any Partner, any cash,
cash equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to
Section 4.1 or 4.2 hereof.

        "Carrying Value" means (i) with respect to a Contributed Property or
Adjusted Property, the 704(c) Value of such property reduced (but not below
zero) by all Depreciation with respect to such Contributed Property or Adjusted
Property, as the case may be, charged to the Partners' Capital Accounts and
(ii) with respect to any other Partnership property, the adjusted basis of such
property for federal income tax purposes, all as of the time of determination.
The Carrying Value of any property shall be adjusted from time to time in
accordance with Exhibit B hereto, and to reflect changes, additions or other
adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.

        "Cash Amount" means an amount of cash equal to the Value on the
Valuation Date of the Shares Amount.

        "Certificate" means the Certificate of Limited Partnership relating to
the Partnership filed in the office of the Delaware Secretary of State on
June 12, 1997, as amended from time to time in accordance with the terms hereof
and the Act.

        "Charter Documents" has the meaning set forth in Section 7.11.D hereof.

        "Class A" has the meaning set forth in Section 5.1.C hereof.

        "Class A Share" has the meaning set forth in Section 5.1.C hereof.

        "Class A Unit" means any Partnership Unit that is not specifically
designated by the General Partner as being of another specified class of
Partnership Units.

        "Class B" has the meaning set forth in Section 5.1.C hereof.

        "Class B Share" has the meaning set forth in Section 5.1.C hereof.

        "Class B Unit" means a Partnership Unit that is specifically designated
by the General Partner as being a Class B Unit.

        "Code" means the Internal Revenue Code of 1986, as amended and in effect
from time to time, as interpreted by the applicable Regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

        "Consent" means the consent or approval of a proposed action by a
Partner given in accordance with Section 14.2 hereof.

        "Consent of Certain Limited Partners" means Consent of the holders of
75% in the aggregate of the 673 First Avenue Units and the 470 Park Avenue South
Units, collectively considered as one group.

6

--------------------------------------------------------------------------------


        "Consent of the Outside Limited Partners" means the Consent of Limited
Partners (excluding for this purpose any Limited Partnership Interests held by
the General Partner, any Person of which the General Partner owns or controls
more than fifty percent (50%) of the voting interests and any Person owning or
controlling, directly or indirectly, more than fifty percent (50%) of the
outstanding voting interests of the General Partner) holding Percentage
Interests that are greater than fifty percent (50%) of the aggregate Percentage
Interest of all Limited Partners who are not excluded for the purposes hereof.

        "Consolidation" means the transactions whereby the Partnership will
acquire interests in certain office properties located in midtown Manhattan and
certain property management and construction businesses, which provide services
to those properties and to other properties in the New York metropolitan area,
in exchange for Partnership Units upon completion of an initial public offering
by S.L. Green Realty Corporation.

        "Consolidation Transaction" has the meaning set forth in
Section 7.11.C.(5) hereof.

        "Contributed Property" means each property or other asset contributed to
the Partnership, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Partnership. Once the Carrying Value of
a Contributed Property is adjusted pursuant to Exhibit B hereto, such property
shall no longer constitute a Contributed Property for purposes of Exhibit B
hereto, but shall be deemed an Adjusted Property for such purposes.

        "Conversion Factor" means 1.0; provided that in the event that the
General Partner Entity (i) declares or pays a dividend on its outstanding Shares
in Shares or makes a distribution to all holders of its outstanding Shares in
Shares, (ii) subdivides its outstanding Shares or (iii) combines its outstanding
Shares into a smaller number of Shares, the Conversion Factor shall be adjusted
by multiplying the Conversion Factor by a fraction, the numerator of which shall
be the number of Shares issued and outstanding on the record date for such
dividend, distribution, subdivision or combination (assuming for such purposes
that such dividend, distribution, subdivision or combination has occurred as of
such time) and the denominator of which shall be the actual number of Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, subdivision or combination; and provided,
further that in the event that an entity shall cease to be the General Partner
Entity (the "Predecessor Entity") and another entity shall become the General
Partner Entity (the "Successor Entity"), the Conversion Factor shall be adjusted
by multiplying the Conversion Factor by a fraction, the numerator of which is
the Value of one share of the Predecessor Entity, determined as of the time
immediately prior to when the Successor Entity becomes the General Partner
Entity, and the denominator of which is the Value of one Share of the Successor
Entity determined as of that same date. (For purposes of the second proviso in
the preceding sentence, in the event that any stockholders of the Predecessor
Entity will receive consideration in connection with the transaction in which
the Successor Entity becomes the General Partner Entity, the numerator in the
fraction described above for determining the adjustment to the Conversion Factor
(that is, the Value of one Share of the Predecessor Entity) shall be the sum of
the greatest amount of cash and the fair market value of any securities and
other consideration that the holder of one Share in the Predecessor Entity could
have received in such transaction (determined without regard to any provisions
governing fractional shares).) Any adjustment to the Conversion Factor shall
become effective immediately after the effective date of such event retroactive
to the record date, if any, for the event giving rise thereto; it being intended
that (x) adjustments to the Conversion Factor are to be made in order to avoid
unintended dilution or anti-dilution as a result of transactions in which Shares
are issued, redeemed or exchanged without a corresponding issuance, redemption
or exchange of Partnership Units and (y) if a Specified Redemption Date shall
fall between the record date and the effective date of any event of the type
described above, that the Conversion Factor applicable to such redemption shall
be adjusted to take into account such event.

7

--------------------------------------------------------------------------------


        "Debt" means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person's interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
generally accepted accounting principles, should be capitalized.

        "Deemed Partnership Interest Value" means, as of any date with respect
to any class of Partnership Interests, the Deemed Value of the Partnership
Interest of such class multiplied by the applicable Partner's Percentage
Interest of such class.

        "Deemed Value of the Partnership Interest" means, as of any date with
respect to any class of Partnership Interests, (a) if the shares of common stock
(or other comparable equity interests) of the General Partner are Publicly
Traded (i) the total number of shares of capital stock (or other comparable
equity interest) of the General Partner corresponding to such class of
Partnership Interest (as provided for in Section 4.2.B hereof) issued and
outstanding as of the close of business on such date (excluding any treasury
shares) multiplied by the Value of a share of such capital stock (or other
comparable equity interest) on such date divided by (ii) the Percentage Interest
of the General Partner in such class of Partnership Interests on such date, and
(b) otherwise, the aggregate Value of such class of Partnership Interests
determined as set forth in the fourth and fifth sentences of the definition of
Value.

        "Depreciation" means, for each fiscal year, an amount equal to the
federal income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

        "Distribution Period" has the meaning set forth in Section 5.1.C hereof.

        "Effective Date" means the date of the closing of the Consolidation.

        "Equity Merger" has the meaning set forth in Section 7.11.D hereof.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Exchanged Property" has the meaning set forth in Section 7.11.C hereof.

        "470 Park South, L.P." means 470 Park Avenue South, L.P., a New York
limited partnership.

        "470 Park Avenue South Property" has the meaning set forth in
Section 7.11.C hereof.

        "470 Park Avenue South Units" has the meaning set forth in
Section 7.11.C hereof.

        "Funding Debt" means the incurrence of any Debt by or on behalf of the
General Partner for the purpose of providing funds to the Partnership.

8

--------------------------------------------------------------------------------


        "General Partner" means S.L. Green Realty Corporation, a Maryland
corporation, or its successors as general partner of the Partnership.

        "General Partner Entity" means the General Partner; provided, however,
that if (i) the shares of common stock (or other comparable equity interests) of
the General Partner are at any time not Publicly Traded and (ii) the shares of
common stock (or other comparable equity interests) of an entity that owns,
directly or indirectly, fifty percent (50%) or more of the shares of common
stock (or other comparable equity interests) of the General Partner are Publicly
Traded, the term "General Partner Entity" shall refer to such entity whose
shares of common stock (or other comparable equity securities) are Publicly
Traded. If both requirements set forth in clauses (i) and (ii) above are not
satisfied, then the term "General Partner Entity" shall mean the General
Partner.

        "General Partner Payment" has the meaning set forth in Section 15.14
hereof.

        "General Partnership Interest" means a Partnership Interest held by the
General Partner that is a general partnership interest. A General Partnership
Interest may be expressed as a number of Partnership Units.

        "IRS" means the Internal Revenue Service, which administers the internal
revenue laws of the United States.

        "Immediate Family" means, with respect to any natural Person, such
natural Person's spouse, parents, descendants, nephews, nieces, brothers, and
sisters.

        "Incapacity" or "Incapacitated" means, (i) as to any individual Partner,
death, total physical disability or entry by a court of competent jurisdiction
adjudicating such Partner incompetent to manage his or her Person or estate,
(ii) as to any corporation which is a Partner, the filing of a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its
charter, (iii) as to any partnership which is a Partner, the dissolution and
commencement of winding up of the partnership, (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate's entire interest in
the Partnership, (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee) or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner's
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner's properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Partner's
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment or (h) an
appointment referred to in clause (g) is not vacated within ninety (90) days
after the expiration of any such stay.

        "Indemnitee" means (i) any Person made a party to a proceeding or
threatened with being made a party to a proceeding by reason of its status as
(A) the General Partner, (B) a Limited Partner or (C) a director or officer of
the Partnership or the General Partner and (ii) such other Persons (including
Affiliates of the General Partner, a Limited Partner or the Partnership) as the
General Partner may

9

--------------------------------------------------------------------------------

designate from time to time (whether before or after the event giving rise to
potential liability), in its sole and absolute discretion.

        "Limited Partner" means any Person named as a Limited Partner in
Exhibit A attached hereto, as such Exhibit may be amended and restated from time
to time, or any Substituted Limited Partner or Additional Limited Partner, in
such Person's capacity as a Limited Partner in the Partnership.

        "Limited Partnership Interest" means a Partnership Interest of a Limited
Partner in the Partnership representing a fractional part of the Partnership
Interests of all Limited Partners and includes any and all benefits to which the
holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. A Limited Partnership Interest may be
expressed as a number of Partnership Units.

        "Liquidating Event" has the meaning set forth in Section 13.1 hereof.

        "Liquidating Transaction" has the meaning set forth in Section 7.11.C
hereof.

        "Liquidator" has the meaning set forth in Section 13.2.A hereof.

        "Net Income" means, for any taxable period, the excess, if any, of the
Partnership's items of income and gain for such taxable period over the
Partnership's items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Exhibit B hereto. If an item of income, gain, loss or deduction that has been
included in the initial computation of Net Income is subjected to the special
allocation rules in Exhibit C hereto, Net Income or the resulting Net Loss,
whichever the case may be, shall be recomputed without regard to such item.

        "Net Loss" means, for any taxable period, the excess, if any, of the
Partnership's items of loss and deduction for such taxable period over the
Partnership's items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Loss is subjected to the special allocation
rules in Exhibit C hereto, Net Loss or the resulting Net Income, whichever the
case may be, shall be recomputed without regard to such item.

        "New Securities" means (i) any rights, options, warrants or convertible
or exchangeable securities having the right to subscribe for or purchase shares
of capital stock (or other comparable equity interest) of the General Partner,
excluding grants under any Stock Option Plan, or (ii) any Debt issued by the
General Partner that provides any of the rights described in clause (i).

        "Nonrecourse Built-in Gain" means, with respect to any Contributed
Properties or Adjusted Properties that are subject to a mortgage or negative
pledge securing a Nonrecourse Liability, the amount of any taxable gain that
would be allocated to the Partners pursuant to Section 2.B of Exhibit Chereto if
such properties were disposed of in a taxable transaction in full satisfaction
of such liabilities and for no other consideration.

        "Nonrecourse Deductions" has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

        "Nonrecourse Liability" has the meaning set forth in Regulations
Section 1.752-1(a)(2).

        "Notice of Redemption" means a Notice of Redemption substantially in the
form of Exhibit D attached hereto.

        "Partner" means the General Partner or a Limited Partner, and "Partners"
means the General Partner and the Limited Partners.

10

--------------------------------------------------------------------------------


        "Partner Minimum Gain" means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).

        "Partner Nonrecourse Debt" has the meaning set forth in Regulations
Section 1.704-2(b)(4).

        "Partner Nonrecourse Deductions" has the meaning set forth in
Regulations Section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(i)(2).

        "Partnership" means the limited partnership formed under the Act and
continued upon the terms and conditions set forth in this Agreement, and any
successor thereto.

        "Partnership Interest" means a Limited Partnership Interest or the
General Partnership Interest and includes any and all benefits to which the
holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. A Partnership Interest may be expressed as a
number of Partnership Units.

        "Partnership Minimum Gain" has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

        "Partnership Record Date" means the record date established by the
General Partner either (i) for the distribution of Available Cash pursuant to
Section 5.1 hereof, which record date shall be the same as the record date
established by the General Partner Entity for a distribution to its stockholders
of some or all of its portion of such distribution received by the General
Partner if the shares of common stock (or comparable equity interests) of the
General Partner Entity are Publicly Traded, or (ii) if applicable, for
determining the Partners entitled to vote on or consent to any proposed action
for which the consent or approval of the Partners is sought pursuant to
Section 14.2 hereof.

        "Partnership Unit" means a fractional, undivided share of the
Partnership Interests of all Partners issued pursuant to, Sections 4.1 and 4.2
hereof, and includes Class A Units, Class B Units and any other classes or
series of Partnership Units established after the date hereof. The number of
Partnership Units outstanding and the Percentage Interests in the Partnership
represented by such Partnership Units are set forth in Exhibit A hereto, as such
Exhibit may be amended and restated from time to time. The ownership of
Partnership Units may be evidenced by a certificate in a form approved by the
General Partner.

        "Partnership Year" means the fiscal year of the Partnership, which shall
be the calendar year.

        "Percentage Interest" means, as to a Partner holding a class of
Partnership Interests, its interest in such class, determined by dividing the
Partnership Units of such class owned by such Partner by the total number of
Partnership Units of such class then outstanding as specified in Exhibit A
attached hereto, as such exhibit may be amended and restated from time to time,
multiplied by the aggregate Percentage Interest allocable to such class of
Partnership Interests. In the event that the Partnership shall at any time have
outstanding more than one class of Partnership Interests, the Percentage
Interest attributable to each class of Partnership Interests shall be determined
as set forth in Section 4.2.B hereof.

        "Person" means a natural person, partnership (whether general or
limited), trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.

        "Predecessor Entity" has the meaning set forth in the definition of
"Conversion Factors herein.

11

--------------------------------------------------------------------------------


        "Publicly Traded" means listed or admitted to trading on the New York
Stock Exchange, the American Stock Exchange or another national securities
exchange or designated for quotation on the NASDAQ National Market, or any
successor to any of the foregoing.

        "Qualified REIT Subsidiary" means any Subsidiary of the General Partner
that is a "qualified REIT subsidiary" within the meaning Section 856(i) of the
Code.

        "Recapture Income" means any gain recognized by the Partnership
(computed without regard to any adjustment required by Section 743 of the Code)
upon the disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

        "Redeeming Partner" has the meaning set forth in Section 8.6.A hereof.

        "Redemption Amount" means either the Cash Amount or the Shares Amount,
as determined by the General Partner in its sole and absolute discretion;
provided that in the event that the Shares are not Publicly Traded at the time a
Redeeming Partner exercises its Redemption Right the Redemption Amount shall be
paid only in the form of the Cash Amount unless the Redeeming Partner, in its
sole and absolute discretion, consents to payment of the Redemption Amount in
the form of the Shares Amount. A Redeeming Partner shall have no right, without
the General Partner's consent, in its sole and absolute discretion, to receive
the Redemption Amount in the form of the Shares Amount.

        "Redemption Right" has the meaning set forth in Section 8.6.A hereof.

        "Regulations" means the Income Tax Regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

        "REIT" means a real estate investment trust under Section 856 of the
Code.

        "REIT Requirements" has the meaning set forth in Section 5.1.A hereof.

        "Replacement Property" has the meaning set forth in Section 7.11.C
hereof.

        "Residual Gain" or "Residual Loss" means any item of gain or loss, as
the case may be, of the Partnership recognized for federal income tax purposes
resulting from a sale, exchange or other disposition of Contributed Property or
Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 2.B.1(a) or 2.B.2(a) of Exhibit C hereto to eliminate
Book-Tax Disparities.

        "Safe Harbor" has the meaning set forth in Section 11.6.F hereof.

        "Securities Act" means the Securities Act of 1933, as amended.

        "704(c) Value" of any Contributed Property means the fair market value
of such property at the time of contribution as determined by the General
Partner using such reasonable method of valuation as it may adopt. Subject to
Exhibit B hereto, the General Partner shall, in its sole and absolute
discretion, use such method as it deems reasonable and appropriate to allocate
the aggregate of the 704(c) Values of Contributed Properties in a single or
integrated transaction among each separate property on a basis proportional to
their fair market values. The 704(c) Values of the Contributed Properties
contributed to the Partnership as part of or in connection with the
Consolidation are set forth on Exhibit E attached hereto.

        "Share" means a share of capital stock (or other comparable equity
interest) of the General Partner Entity. Shares may be issued in one or more
classes or series in accordance with the terms of the Articles of Incorporation
(or, if the General Partner is not the General Partner Entity, the
organizational documents of the General Partner Entity). In the event that there
is more than one class or series of Shares, the term "Shares" shall, as the
context requires, be deemed to refer to the class or series of Shares that
correspond to the class or series of Partnership Interests for which the
reference

12

--------------------------------------------------------------------------------


to Shares is made. When used with reference to Class A Units, the term "Shares"
refers to shares of common stock (or other comparable equity interest) of the
General Partner Entity.

        "Shares Amount" means a number of Shares equal to the product of the
number of Partnership Units offered for redemption by a Redeeming Partner times
the Conversion Factor; provided that, in the event the General Partner Entity
issues to all holders of Shares rights, options, warrants or convertible or
exchangeable securities entitling such holders to subscribe for or purchase
Shares or any other securities or property (collectively, the "rights"), then
the Shares Amount for any Partnership Units outstanding prior to the issuance of
such rights shall also include such rights that a holder of that number of
Shares would be entitled to receive; and provided, further that, the Shares
Amount shall be adjusted pursuant to Section 7.5 hereof in the event that the
General Partner acquires material assets other than on behalf of the
Partnership.

        "673 First Avenue Property" has the meaning set forth in Section 7.11.C
hereof.

        "673 First Avenue Realty Company" means 673 First Realty Company, a New
York general partnership.

        "673 First Avenue Units" has the meaning set forth in Section 7.11.C
hereof.

        "Specified Redemption Date" means the tenth Business Day after receipt
by the General Partner of a Notice of Redemption; provided that, if the Shares
are not Publicly Traded, the Specified Redemption Date means the thirtieth
Business Day after receipt by the General Partner of a Notice of Redemption.

        "Stock Option Plan" means any stock incentive plan of the General
Partner, the Partnership or any Affiliate of the Partnership or the General
Partner.

        "Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership or joint venture, or other entity of which a
majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.

        "Substituted Limited Partner" means a Person who is admitted as a
Limited Partner to the Partnership pursuant to Section 11.4 hereof.

        "Successor Entity" has the meaning set forth in the definition of
"Conversion Factor" herein.

        "Successor Partnership" has the meaning set forth in Section 7.11.C
hereof.

        "Tenant" means any tenant from which the General Partner derives rent,
either directly or indirectly through partnerships, including the Partnership,
or through any Qualified REIT Subsidiary.

        "Terminating Capital Transaction" means any sale or other disposition of
all or substantially all of the assets of the Partnership for cash or a related
series of transactions that, taken together, result in the sale or other
disposition of all or substantially all of the assets of the Partnership for
cash.

        "Termination Transaction" has the meaning set forth in Section 11.2.B
hereof.

        "Transferred Property" has the meaning set forth in Section 7.11.C
hereof.

        "Unrealized Gain" attributable to any item of Partnership property
means, as of any date of determination, the excess, if any, of (i) the fair
market value of such property (as determined under Exhibit B hereto) as of such
date, over (ii) the Carrying Value of such property (prior to any adjustment to
be made pursuant to Exhibit B hereto) as of such date.

        "Unrealized Loss" attributable to any item of Partnership property
means, as of any date of determination, the excess, if any, of (i) the Carrying
Value of such property (prior to any adjustment to be made pursuant to Exhibit B
hereto) as of such date, over (ii) the fair market value of such property (as
determined under Exhibit B hereto) as of such date.

13

--------------------------------------------------------------------------------


        "Valuation Date" means the date of receipt by the General Partner of a
Notice of Redemption or, if such date is not a Business Day, the first Business
Day thereafter.

        "Value" means, with respect to any outstanding Shares of the General
Partner Entity that are Publicly Traded, the average of the daily market price
for the ten (10) consecutive trading days immediately preceding the date with
respect to which value must be determined or, if such date is not a Business
Day, the immediately preceding Business Day. The market price for each such
trading day shall be the closing price, regular way, on such day, or if no such
sale takes place on such day, the average of the closing bid and asked prices on
such day. In the event that the outstanding Shares of the General Partner Entity
are Publicly Traded and the Shares Amount includes rights that a holder of
Shares would be entitled to receive, then the Value of such rights shall be
determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate. In the event that the Shares of the General Partner Entity are not
Publicly Traded, the Value of the Shares Amount per Partnership Unit offered for
redemption (which will be the Cash Amount per Partnership Unit offered for
redemption payable pursuant to Section 8.6.A hereof) means the amount that a
holder of one Partnership Unit would receive if each of the assets of the
Partnership were to be sold for its fair market value on the Specified
Redemption Date, the Partnership were to pay all of its outstanding liabilities,
and the remaining proceeds were to be distributed to the Partners in accordance
with the terms of this Agreement. Such Value shall be determined by the General
Partner, acting in good faith and based upon a commercially reasonable estimate
of the amount that would be realized by the Partnership if each asset of the
Partnership (and each asset of each Partnership, limited liability company,
joint venture or other entity in which the Partnership owns a direct or indirect
interest) were sold to an unrelated purchaser in an arms' length transaction
where neither the purchaser nor the seller were under economic compulsion to
enter into the transaction (without regard to any discount in value as a result
of the Partnership's minority interest in any property or any illiquidity of the
Partnership's interest in any property). In connection with determining the
Deemed Value of the Partnership Interest for purposes of determining the number
of additional Partnership Units issuable upon a Capital Contribution funded by
an underwritten public offering of shares of capital stock (or other comparable
equity interest) of the General Partner, the Value of such shares shall be the
public offering price per share of such class of the capital stock (or other
comparable equity interest) sold.

14

--------------------------------------------------------------------------------




ARTICLE II.

ORGANIZATIONAL MATTERS


        Section 2.01. Organization

        The Partnership is a limited partnership organized pursuant to the
provisions of the Act and upon the terms and conditions set forth in the Prior
Agreement. The Partners hereby continue the Partnership and amend and restate
the Prior Agreement in its entirety. Except as expressly provided herein to the
contrary, the rights and obligations of the Partners and the administration and
termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.

        Section 2.02. Name

        The name of the Partnership is SL Green Operating Partnership, L.P. The
Partnership's business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words "Limited Partnership," "L.P.," "Ltd." or
similar words or letters shall be included in the Partnership's name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Limited Partners of such change in the next regular communication to the
Limited Partners.

        Section 2.03. Registered Office and Agent; Principal Office

        The address of the registered office of the Partnership in the State of
Delaware shall be located at Corporation Trust Center, 1209 Orange Street,
Wilmington, County of New Castle, Delaware 19801, and the registered agent for
service of process on the Partnership in the State of Delaware at such
registered office shall be Corporation Trust Company. The principal office of
the Partnership shall be 70 West 36th Street, New York, New York 10018, or such
other place as the General Partner may from time to time designate by notice to
the Limited Partners. The Partnership may maintain offices at such other place
or places within or outside the State of Delaware as the General Partner deems
advisable.

        Section 2.04. Term

        The term of the Partnership commenced on June 12, 1997, the date on
which the Certificate was filed in the office of the Secretary of State of the
State of Delaware in accordance with the Act, and shall continue until
December 31, 2096, unless it is dissolved sooner pursuant to the provisions of
Article XIII hereof or as otherwise provided by law.


ARTICLE III.

PURPOSE


        Section 3.01. Purpose and Business

        The purpose and nature of the business to be conducted by the
Partnership is (i) to conduct any business that may be lawfully conducted by a
limited partnership organized pursuant to the Act; provided, however, that such
business shall be limited to and conducted in such a manner as to permit the
General Partner Entity at all times to be classified as a REIT, unless the
General Partner ceases to qualify or is not qualified as a REIT for any reason
or reasons not related to the business conducted by the Partnership; (ii) to
enter into any partnership, joint venture, limited liability company or other
similar arrangement to engage in any of the foregoing or the ownership of
interests in any entity engaged, directly or indirectly, in any of the
foregoing; and (iii) to do anything necessary or incidental to the foregoing. In
connection with the foregoing, the Partners acknowledge that the status of the

15

--------------------------------------------------------------------------------


General Partner Entity as a REIT inures to the benefit of all the Partners and
not solely the General Partner or its Affiliates.

        Section 3.02. Powers

        The Partnership is empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership, including, without
limitation, full power and authority, directly or through its ownership interest
in other entities, to enter into, perform and carry out contracts of any kind,
borrow money and issue evidences of indebtedness whether or not secured by
mortgage, deed of trust, pledge or other lien, acquire, own, manage, improve and
develop real property, and lease, sell, transfer and dispose of real property;
provided, however, that the Partnership shall not take, or refrain from taking,
any action which, in the judgment of the General Partner, in its sole and
absolute discretion, (i) could adversely affect the ability of the General
Partner Entity to continue to qualify as a REIT, (ii) could subject the General
Partner Entity to any additional taxes under Section 857 or Section 4981 of the
Code or (iii) could violate any law or regulation of any governmental body or
agency having jurisdiction over the General Partner Entity or its securities,
unless such action (or inaction) shall have been specifically consented to by
the General Partner in writing.

        Section 3.03. Partnership Only for Purposes Specified

        The Partnership shall be a partnership only for the purposes specified
in Section 3.1 above, and this Agreement shall not be deemed to create a
partnership among the Partners with respect to any activities whatsoever other
than the activities within the purposes of the Partnership as specified in
Section 3.1 above.


ARTICLE IV.

CAPITAL CONTRIBUTIONS AND ISSUANCES

OF PARTNERSHIP INTERESTS


        Section 4.01. Capital Contributions of the Partners

        A.    Initial Capital Contributions and Recapitalization of the
Partnership on the Effective Date.    On the Effective Date, the Partners will
make Capital Contributions to the Partnership in connection with the
Consolidation. On the Effective Date, the General Partner will complete
Exhibit A hereto to reflect the Capital Contributions made by each Partner, the
Partnership Units assigned to each Partner and the Percentage Interest in the
Partnership represented by such Partnership Units. The Capital Accounts of the
Partners and the Carrying Values of the Partnership's Assets shall be determined
as of the Effective Date pursuant to Section I.D of Exhibit B hereto to reflect
the Capital Contributions made on the Effective Date.

        B.    General Partnership Interest.    A number of Partnership Units
held by the General Partner equal to one percent (1%) of all outstanding
Partnership Units shall be deemed to be the General Partner Partnership Units
and shall be the General Partnership Interest. All other Partnership Units held
by the General Partner shall be deemed to be Limited Partnership Interests and
shall be held by the General Partner in its capacity as a Limited Partner in the
Partnership.

        C.    Capital Contributions By Merger.    To the extent the Partnership
acquires any property by the merger of any other Person into the Partnership,
Persons who receive Partnership Interests in exchange for their interests in the
Person merging into the Partnership shall become Partners and shall be deemed to
have made Capital Contributions as provided in the applicable merger agreement
and as set forth in Exhibit A hereto.

16

--------------------------------------------------------------------------------


        D.    No Obligation to Make Additional Capital Contributions.    Except
as provided in Sections 7.5 and 10.5 hereof, the Partners shall have no
obligation to make any additional Capital Contributions or provide any
additional funding to the Partnership (whether in the form of loans, repayments
of loans or otherwise). No Partner shall have any obligation to restore any
deficit that may exist in its Capital Account, either upon a liquidation of the
Partnership or otherwise.

        Section 4.02. Issuances of Partnership Interests

        A.    General.    The General Partner is hereby authorized to cause the
Partnership from time to time to issue to Partners (including the General
Partner and its Affiliates) or other Persons (including, without limitation, in
connection with the contribution of property to the Partnership) Partnership
Units or other Partnership Interests in one or more classes, or in one or more
series of any of such classes, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties, including
rights, powers and duties senior to Limited Partnership Interests, all as shall
be determined, subject to applicable Delaware law, by the General Partner in its
sole and absolute discretion, including, without limitation, (i) the allocations
of items of Partnership income, gain, loss, deduction and credit to each such
class or series of Partnership Interests, (ii) the right of each such class or
series of Partnership Interests to share in Partnership distributions and
(iii) the rights of each such class or series of Partnership Interests upon
dissolution and liquidation of the Partnership; provided, that no such
Partnership Units or other Partnership Interests shall be issued to the General
Partner unless either (a) the Partnership Interests are issued in connection
with the grant, award or issuance of Shares or other equity interests in the
General Partner having designations, preferences and other rights such that the
economic interests attributable to such Shares or other equity interests are
substantially similar to the designations, preferences and other rights (except
voting rights) of the additional Partnership Interests issued to the General
Partner in accordance with this Section 4.2.A or (b) the Partnership Interests
are issued to all Partners holding Partnership Interests in the same class in
proportion to their respective Percentage Interests in such class. In the event
that the Partnership issues Partnership Interests pursuant to this
Section 4.2.A, the General Partner shall make such revisions to this Agreement
(including but not limited to the revisions described in Section 5.4,
Section 6.2 and Section 8.6 hereof) as it deems necessary to reflect the
issuance of such additional Partnership Interests.

        B.    Percentage Interest Adjustments in the Case of Capital
Contributions for Partnership Units.    Upon the acceptance of additional
Capital Contributions in exchange for Partnership Units, the Percentage Interest
related thereto shall be equal to a fraction, the numerator of which is equal to
the amount of cash, if any, plus the Agreed Value of Contributed Property, if
any, contributed with respect to such additional Partnership Units and the
denominator of which is equal to the sum of (i) the Deemed Value of the
Partnership Interests for all outstanding classes (computed as of the Business
Day immediately preceding the date on which the additional Capital Contributions
are made (an "Adjustment Date")) plus (ii) the aggregate amount of additional
Capital Contributions contributed to the Partnership on such Adjustment Date in
respect of such additional Partnership Units. The Percentage Interest of each
other Partner holding Partnership Interests not making a full pro rata Capital
Contribution shall be adjusted to a fraction the numerator of which is equal to
the sum of (i) the Deemed Partnership Interest Value of such Limited Partner
(computed as of the Business Day immediately preceding the Adjustment Date) plus
(ii) the amount of additional Capital Contributions (such amount being equal to
the amount of cash, if any, plus the Agreed Value of Contributed Property, if
any, so contributed), if any, made by such Partner to the Partnership in respect
of such Partnership Interest as of such Adjustment Date and the denominator of
which is equal to the sum of (i) the Deemed Value of the Partnership Interests
of all outstanding classes (computed as of the Business Day immediately
preceding such Adjustment Date) plus (ii) the aggregate amount of the additional
Capital Contributions contributed to the Partnership on such Adjustment Date in
respect of such additional Partnership Interests. For purposes of calculating a
Partner's Percentage Interest

17

--------------------------------------------------------------------------------


pursuant to this Section 4.2.B, cash Capital Contributions by the General
Partner will be deemed to equal the cash contributed by the General Partner plus
(a) in the case of cash contributions funded by an offering of any equity
interests in or other securities of the General Partner, the offering costs
attributable to the cash contributed to the Partnership, and (b) in the case of
Partnership Units issued pursuant to Section 7.5.E hereof, an amount equal to
the difference between the Value of the Shares sold pursuant to any Stock Option
Plan and the net proceeds of such sale.

        C.    Classes of Partnership Units.    From and after the Effective
Date, subject to Section 4.2.A above, the Partnership shall have two classes of
Partnership Units, entitled "Class A Units" and "Class B Units." Either Class A
Units or Class B Units, at the election of the General Partner, in its sole and
absolute discretion, may be issued to newly admitted Partners in exchange for
the contribution by such Partners of cash, real estate partnership interests,
stock, notes or other assets or consideration; provided, that all Partnership
Units issued to Partners in connection with the Consolidation shall be Class A
Units; and, provided, further, that any Partnership Unit that is not
specifically designated by the General Partner as being of a particular class
shall be deemed to be a Class A Unit. Each Class B Unit shall be converted
automatically into a Class A Unit on the day immediately following the
Partnership Record Date for the Distribution Period (as defined in Section 5.1.C
hereof) in which such Class B Unit was issued, without the requirement for any
action by either the Partnership or the Partner holding the Class B Unit.

        Section 4.03. No Preemptive Rights

        Except to the extent expressly granted by the Partnership pursuant to
another agreement, no Person shall have any preemptive, preferential or other
similar right with respect to (i) additional Capital Contributions or loans to
the Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.

        Section 4.04. Other Contribution Provisions

        In the event that any Partner is admitted to the Partnership and is
given a Capital Account in exchange for services rendered to the Partnership,
such transaction shall be treated by the Partnership and the affected Partner as
if the Partnership had compensated such Partner in cash, and the Partner had
contributed such cash to the capital of the Partnership.

        Section 4.05. No Interest on Capital

        No Partner shall be entitled to interest on its Capital Contributions or
its Capital Account.


ARTICLE V.

DISTRIBUTIONS


        Section 5.01. Requirement and Characterization of Distributions

        A.    General.    The General Partner shall distribute at least
quarterly an amount equal to one hundred percent (100%) of Available Cash
generated by the Partnership during such quarter or shorter period to the
Partners who are Partners on the Partnership Record Date with respect to such
quarter or shorter period as provided in Sections 5.1.B, 5.1.D and 6.1.C below.
Notwithstanding anything to the contrary contained herein, in no event may a
Partner receive a distribution of Available Cash with respect to a Partnership
Unit for a quarter or shorter period if such Partner is entitled to receive a
distribution out of such Available Cash with respect to a Share for which such
Partnership Unit has been redeemed or exchanged. Unless otherwise expressly
provided for herein or in an agreement at the time a new class of Partnership
Interests is created in accordance with Article IV hereof, no Partnership
Interest shall be entitled to a distribution in preference to any other
Partnership Interest. The General Partner shall make such reasonable efforts, as
determined by it in its sole and absolute discretion and consistent with the
qualification of the General Partner Entity as a REIT, to distribute

18

--------------------------------------------------------------------------------


Available Cash (a) to Limited Partners so as to preclude any such distribution
or portion thereof from being treated as part of a sale of property by a Limited
Partner under Section 707 Code or the Regulations thereunder; provided that, the
General Partner and the Partnership shall not have liability to a Limited
Partner under any circumstances as a result of any distribution to a Limited
Partner being so treated, and (b) to the General Partner in an amount sufficient
to enable the General Partner Entity to pay stockholder dividends that will
(1) satisfy the requirements for qualification as a REIT under the Code and the
Regulations (the "REIT Requirements") and (2) avoid any federal income or excise
tax liability for the General Partner Entity.

        B.    Method.    (i) Each holder of Partnership Interests that are
entitled to any preference in distribution shall be entitled to a distribution
in accordance with the rights of any such class of Partnership Interests (and,
within such class, pro rata in proportion to the respective Percentage Interests
on such Partnership Record Date); and

        (i) To the extent there is Available Cash remaining after the payment of
any preference in distribution in accordance with the foregoing clause (i), with
respect to Partnership Interests that are not entitled to any preference in
distribution, pro rata to each such class in accordance with the terms of such
class (and, within each such class, pro rata in proportion to the respective
Percentage Interests on such Partnership Record Date).

        C.    Distributions When Class B Units Are Outstanding.    If for any
quarter or shorter period with respect to which a distribution is to be made (a
"Distribution Period") Class B Units are outstanding on the Partnership Record
Date for such Distribution Period, the General Partner shall allocate the
Available Cash with respect to such Distribution Period available for
distribution with respect to the Class A Units and Class B Units collectively
between the Partners who are holders of Class A Units ("Class A") and the
Partners who are holders of Class B Units ("Class B") as follows:

        (1) Class A shall receive that portion of the Available Cash (the
"Class A Share") determined by multiplying the amount of Available Cash by the
following fraction:

  A × Y

--------------------------------------------------------------------------------

(A × Y)+(B × X)
 

        (2) Class B shall receive that portion of the Available Cash (the
"Class B Share") determined by multiplying the amount of Available Cash by the
following fraction:

  B × X

--------------------------------------------------------------------------------

(A × Y)+(B × X)
 

        (3) For purposes of the foregoing formulas, (i) "A" equals the number of
Class A Units outstanding on the Partnership Record Date for such Distribution
Period; (ii) "B" equals the number of Class B Units outstanding on the
Partnership Record Date for such Distribution Period; (iii) "Y" equals the
number of days in the Distribution Period; and (iv) "X" equals the number of
days in the Distribution Period for which the Class B Units were issued and
outstanding.

        The Class A Share shall be distributed among Partners holding Class A
Units on the Partnership Record Date for the Distribution Period in accordance
with the number of Class A Units held by each Partner on such Partnership Record
Date; provided that, in no event may a Partner receive a distribution of
Available Cash with respect to a Class A Unit if the Partner is entitled to
receive a distribution out of such Available Cash with respect to a Share for
which such Class A Unit has been redeemed or exchanged. The Class B Share shall
be distributed among the Partners holding Class B Units on the Partnership
Record Date for the Distribution Period in accordance with the number of Class B
Units held by each Partner on such Partnership Record Date. In no event shall
any Partner

19

--------------------------------------------------------------------------------

holding Class B Units be entitled to receive any distribution of Available Cash
with respect to such Units for any Distribution Period ending prior to the date
on which such Class B Units are issued.

        D.    Distributions When Class B Units Have Been Issued on Different
Dates.    In the event that Class B Units which have been issued on different
dates are outstanding on the Partnership Record Date for any Distribution
Period, then the Class B Units issued on each particular date shall be treated
as a separate series of Partnership Units for purposes of making the allocation
of Available Cash for such Distribution Period among the holders of Partnership
Units (and the formula for making such allocation, and the definitions of
variables used therein, shall be modified accordingly). Thus, for example, if
two series of Class B Units are outstanding on the Partnership Record Date for
any Distribution Period, the allocation formula for each series, "Series B1" and
"Series B2" would be as follows:

        (1) Series B1 shall receive that portion of the Available Cash
determined by multiplying the amount of Available Cash by the following
fraction:

  Bl × X1

--------------------------------------------------------------------------------

(A × Y)+(Bl × X1)+(B2 × X2)
 

        (2) Series B2 shall receive that portion of the Available Cash
determined by multiplying the amount of Available Cash by the following
fraction:

  B2 × X2

--------------------------------------------------------------------------------

(A × Y)+(Bl × Xl)+(B2 × X2)
 

        (3) For purposes of the foregoing formulas the definitions set forth in
Section 5.1.C.3 above remain the same except that (i) "Bl" equals the number of
Partnership Units in Series B1 outstanding on the Partnership Record Date for
such Distribution Period; (ii) "B2" equals the number of Partnership Units in
Series B2 outstanding on the Partnership Record Date for such Distribution
Period; (iii) "Xl" equals the number of days in the Distribution Period for
which the Partnership Units in Series B1 were issued and outstanding; and
(iv) "X2" equals the number of days in the Distribution Period for which the
Partnership Units in Series B2 were issued and outstanding.

        E.    Minimum Distributions if General Partner Not Publicly
Traded.    In addition (and without regard to the amount of Available Cash), if
the shares of common stock (or other comparable equity interests) of the General
Partner are not Publicly Traded, the General Partner shall make cash
distributions with respect to the Class A Units at least annually for each
taxable year of the Partnership beginning prior to the fifteenth (15th)
anniversary of the Effective Date in an aggregate amount with respect to each
such taxable year at least equal to 95% of the Partnership's taxable income for
such year allocable to the Class A Units, with such distributions to be made not
later than 60 days after the end of such year.

        Section 5.02. Amounts Withheld

        All amounts withheld pursuant to the Code or any provisions of any state
or local tax law and Section 10.5 hereof with respect to any allocation, payment
or distribution to the General Partner, the Limited Partners or Assignees shall
be treated as amounts distributed to the General Partner, Limited Partners or
Assignees pursuant to Section 5.1 above for all purposes under this Agreement.

        Section 5.03. Distributions Upon Liquidation

        Proceeds from a Terminating Capital Transaction shall be distributed to
the Partners in accordance with Section 13.2 hereof.

        Section 5.04. Revisions to Reflect Issuance of Additional Partnership
Interests

20

--------------------------------------------------------------------------------


        In the event that the Partnership issues additional Partnership
Interests to the General Partner or any Additional Limited Partner pursuant to
Article IV hereof, the General Partner shall make such revisions to this
Article V as it deems necessary to reflect the issuance of such additional
Partnership Interests. Such revisions shall not require the consent or approval
of any other Partner.


ARTICLE VI.

ALLOCATIONS


        Section 6.01. Allocations For Capital Account Purposes

        For purposes of maintaining the Capital Accounts and in determining the
rights of the Partners among themselves, the Partnership's items of income,
gain, loss and deduction (computed in accordance with Exhibit B hereto) shall be
allocated among the Partners in each taxable year (or portion thereof) as
provided herein below.

        A.    Net Income.    After giving effect to the special allocations set
forth in Section 1 of Exhibit C hereto, Net Income shall be allocated (i) first,
to the General Partner to the extent that Net Losses previously allocated to the
General Partner, on a cumulative basis, pursuant to the last sentence of
Section 6.1.B below exceed Net Income previously allocated to the General
Partner, on a cumulative basis, pursuant to this clause (i) of Section 6.1.A,
(ii) second, to the holders of any Partnership Interests that are entitled to
any preference in distribution in accordance with the rights of any such class
of Partnership Interests until each such Partnership Interest has been
allocated, on a cumulative basis pursuant to this clause (ii), Net Income equal
to the sum of the amount of distributions received with respect to such
Partnership Interests pursuant to clause (i) of Section 5.1.B hereof and the
amount of any prior allocations of Net Losses to such class of Partnership
Interests pursuant to Section 6.1.B(i) below (and, within such class, pro rata
in proportion to the respective interests in such class as of the last day of
the period for which such allocation is being made) and (iii) third, with
respect to Partnership Interests that are not entitled to any preference in the
allocation of Net Income, pro rata to each such class in accordance with the
terms of such class (and, within such class, pro rata in proportion to the
respective interests in such class as of the last day of the period for which
such allocation is being made).

        B.    Net Losses.    After giving effect to the special allocations set
forth in Section 1 of Exhibit C hereto, Net Losses shall be allocated (i) first,
to the holders of any Partnership Interests that are entitled to any preference
in distribution in accordance with the rights of any such class of Partnership
Interests to the extent that any prior allocations of Net Income to such class
of Partnership Interests pursuant to Section 6.1.A(ii) above exceed, on a
cumulative basis, distributions with respect to such Partnership Interests
pursuant to clause (i) of Section 5.1.B hereof (and, within such class, pro rata
in proportion to the respective interests in such class as of the last day of
the period for which such allocation is being made) and (ii) second, with
respect to classes of Partnership Interests that are not entitled to any
preference in distribution, pro rata to each such class in accordance with the
terms of such class (and, within such class, pro rata in proportion to the
respective interests in such class as of the last day of the period for which
such allocation is being made); provided that, Net Losses shall not be allocated
to any Limited Partner pursuant to this Section 6.1.B to the extent that such
allocation would cause such Limited Partner to have an Adjusted Capital Account
Deficit (or increase any existing Adjusted Capital Account Deficit) at the end
of such taxable year (or portion thereof). All Net Losses in excess of the
limitations set forth in this Section 6.1.B shall be allocated to the General
Partner.

        C.    Allocation of Nonrecourse Debt.    For purposes of Regulations
Section 1.752-3(a), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (i) the amount of Partnership Minimum Gain
and (ii) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.

21

--------------------------------------------------------------------------------


        D.    Recapture Income.    Any gain allocated to the Partners upon the
sale or other taxable disposition of any Partnership asset shall, to the extent
possible after taking into account other required allocations of gain pursuant
to Exhibit C hereto, be characterized as Recapture Income in the same
proportions and to the same extent as such Partners have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

        Section 6.02. Revisions to Allocations to Reflect Issuance of Additional
Partnership Interests

        In the event that the Partnership issues additional Partnership
Interests to the General Partner or any Additional Limited Partner pursuant to
Article IV hereof, the General Partner shall make such revisions to this
Article VI and Exhibit A as it deems necessary to reflect the terms of the
issuance of such additional Partnership Interests, including making preferential
allocations to classes of Partnership Interests that are entitled thereto. Such
revisions shall not require the consent or approval of any other Partner.


ARTICLE VII.

MANAGEMENT AND OPERATIONS OF BUSINESS


        Section 7.01. Management

        A.    Powers of General Partner.    Except as otherwise expressly
provided in this Agreement, all management powers over the business and affairs
of the Partnership are and shall be exclusively vested in the General Partner,
and no Limited Partner shall have any right to participate in or exercise
control or management power over the business and affairs of the Partnership.
The General Partner may not be removed by the Limited Partners with or without
cause; provided, however, that if the Shares (or comparable equity securities)
of the General Partner Entity are not Publicly Traded, the General Partner may
be removed with cause with the Consent of the Outside Limited Partners. In
addition to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or which are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Sections 7.6 and 7.11 below, shall have full power and authority to do all
things deemed necessary or desirable by it to conduct the business of the
Partnership, to exercise all powers set forth in Section 3.2 hereof and to
effectuate the purposes set forth in Section 3.1 hereof, including, without
limitation:

        (1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as are required under Section 5.1.E hereof or will permit the General Partner
Entity (as long as the General Partner Entity qualifies as a REIT) to avoid the
payment of any federal income tax (including, for this purpose, any excise tax
pursuant to Section 4981 of the Code) and to make distributions to its
stockholders sufficient to permit the General Partner Entity to maintain REIT
status, the assumption or guarantee of, or other contracting for, indebtedness
and other liabilities, the issuance of evidences of indebtedness (including the
securing of same by mortgage, deed of trust or other lien or encumbrance on the
Partnership's assets) and the incurring of any obligations the General Partner
deems necessary for the conduct of the activities of the Partnership;

        (2) the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;

        (3) the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership
(including the exercise or grant of any conversion, option, privilege or
subscription right or other right available in connection with

22

--------------------------------------------------------------------------------




any assets at any time held by the Partnership) or the merger or other
combination of the Partnership with or into another entity, on such terms as the
General Partner deems proper;

        (4) the use of the assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement and on any terms it sees fit, including, without limitation, the
financing of the conduct of the operations of the Partnership or any of the
Partnership's Subsidiaries, the lending of funds to other Persons (including,
without limitation, the Partnership's Subsidiaries) and the repayment of
obligations of the Partnership and its Subsidiaries and any other Person in
which the Partnership has an equity investment and the making of capital
contributions to its Subsidiaries;

        (5) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;

        (6) the negotiation, execution, delivery and performance of any
contracts, conveyances or other instruments that the General Partner considers
useful or necessary to the conduct of the Partnership's operations or the
implementation of the General Partner's powers under this Agreement, including
contracting with contractors, developers, consultants, accountants, legal
counsel, other professional advisors, and other agents and the payment of their
expenses and compensation out of the Partnership's assets;

        (7) the mortgage, pledge, encumbrance or hypothecation of any assets of
the Partnership, and the use of the assets of the Partnership (including,
without limitation, cash on hand) for any purpose consistent with the terms of
this Agreement and on any terms it sees fit, including, without limitation, the
financing of the conduct or the operations of the General Partners or the
Partnership, the lending of funds to other Persons (including, without
limitation, any Subsidiaries of the Partnership) and the repayment of
obligations of the Partnership, any of its Subsidiaries and any other Person in
which it has an equity investment;

        (8) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

        (9) the holding, managing, investing and reinvesting of cash and other
assets of the Partnership;

        (10) the collection and receipt of revenues and income of the
Partnership;

        (11) the selection, designation of powers, authority and duties and
dismissal of employees of the Partnership (including, without limitation,
employees having titles such as "president," "vice president," "secretary" and
"treasurer") and agents, outside attorneys, accountants, consultants and
contractors of the Partnership, and the determination of their compensation and
other terms of employment or hiring;

        (12) the maintenance of such insurance for the benefit of the
Partnership and the Partners as it deems necessary or appropriate;

        (13) the formation of, or acquisition of an interest (including
non-voting interests in entities controlled by Affiliates of the Partnership or
third parties) in, and the contribution of property to, any further limited or
general partnerships, joint ventures, limited liability companies or other
relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of funds or property, or the
making of loans, to its Subsidiaries and any other Person in which it has an
equity investment from time to time or the incurrence of indebtedness on behalf
of such Persons or the guarantee of obligations of such Persons); provided that,
as long as the General Partner has determined to

23

--------------------------------------------------------------------------------




qualify as a REIT, the Partnership may not engage in any such formation,
acquisition or contribution that would cause the General Partner to fail to
qualify as a REIT);

        (14) the control of any matters affecting the rights and obligations of
the Partnership, including the settlement, compromise, submission to arbitration
or any other form of dispute resolution or abandonment of any claim, cause of
action, liability, debt or damages due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

        (15) the determination of the fair market value of any Partnership
property distributed in kind, using such reasonable method of valuation as the
General Partner may adopt;

        (16) the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any assets or investment held by the Partnership;

        (17) the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, individually or jointly with any such Subsidiary or other
Person;

        (18) the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of any Person in which the Partnership does not have
any interest pursuant to contractual or other arrangements with such Person;

        (19) the making, executing and delivering of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or other legal instruments or agreements in writing necessary or appropriate in
the judgment of the General Partner for the accomplishment of any of the powers
of the General Partner under this Agreement;

        (20) the distribution of cash to acquire Partnership Units held by a
Limited Partner in connection with a Limited Partner's exercise of its
Redemption Right under Section 8.6 hereof; and

        (21) the amendment and restatement of Exhibit A hereto to reflect
accurately at all times the Capital Contributions and Percentage Interests of
the Partners as the same are adjusted from time to time to the extent necessary
to reflect redemptions, Capital Contributions, the issuance of Partnership
Units, the admission of any Additional Limited Partner or any Substituted
Limited Partner or otherwise, which amendment and restatement, notwithstanding
anything in this Agreement to the contrary, shall not be deemed an amendment of
this Agreement, as long as the matter or event being reflected in Exhibit A
hereto otherwise is authorized by this Agreement.

        B.    No Approval by Limited Partners.    Except as provided in
Section 7.11 below, each of the Limited Partners agrees that the General Partner
is authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Partnership without any further act, approval or
vote of the Partners, notwithstanding any other provision of this Agreement, the
Act or any applicable law, rule or regulation, to the full extent permitted
under the Act or other applicable law. The execution, delivery or performance by
the General Partner or the Partnership of any agreement authorized or permitted
under this Agreement shall not constitute a breach by the General Partner of

24

--------------------------------------------------------------------------------

any duty that the General Partner may owe the Partnership or the Limited
Partners or any other Persons under this Agreement or of any duty stated or
implied by law or equity.

        C.    Insurance.    At all times from and after the date hereof, the
General Partner may cause the Partnership to obtain and maintain (i) casualty,
liability and other insurance on the properties of the Partnership,
(ii) liability insurance for the Indemnitees hereunder and (iii) such other
insurance as the General Partner, in its sole and absolute discretion,
determines to be necessary.

        D.    Working Capital and Other Reserves.    At all times from and after
the date hereof, the General Partner may cause the Partnership to establish and
maintain working capital reserves in such amounts as the General Partner, in its
sole and absolute discretion, deems appropriate and reasonable from time to
time, including upon liquidation of the Partnership pursuant to Section 13.2
hereof.

        E.    No Obligations to Consider Tax Consequences of Limited
Partners.    In exercising its authority under this Agreement, the General
Partner may, but shall be under no obligation to, take into account the tax
consequences to any Partner (including the General Partner) of any action taken
(or not taken) by it. The General Partner and the Partnership shall not have
liability to a Limited Partner for monetary damages or otherwise for losses
sustained, liabilities incurred or benefits not derived by such Limited Partner
in connection with such decisions, provided that the General Partner has acted
in good faith and pursuant to its authority under this Agreement.

        Section 7.02. Certificate of Limited Partnership

        The General Partner has previously filed the Certificate with the
Secretary of State of Delaware. To the extent that such action is determined by
the General Partner to be reasonable and necessary or appropriate, the General
Partner shall file amendments to and restatements of the Certificate and do all
the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, the District of Columbia or other
jurisdiction in which the Partnership may elect to do business or own property.
Subject to the terms of Section 8.5.A(4) hereof, the General Partner shall not
be required, before or after filing, to deliver or mail a copy of the
Certificate or any amendment thereto to any Limited Partner. The General Partner
shall use all reasonable efforts to cause to be filed such other certificates or
documents as may be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and any other state, the District of Columbia or other jurisdiction
in which the Partnership may elect to do business or own property.

25

--------------------------------------------------------------------------------

        Section 7.03. Title to Partnership Assets

        Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

        Section 7.04. Reimbursement of the General Partner

        A.    No Compensation.    Except as provided in this Section 7.4 and
elsewhere in this Agreement (including the provisions of Articles V and VI
hereof regarding distributions, payments and allocations to which it may be
entitled), the General Partner shall not be compensated for its services as
general partner of the Partnership.

        B.    Responsibility for Partnership Expenses.    The Partnership shall
be responsible for and shall pay all expenses relating to the Partnership's
organization, the ownership of its assets and its operations. The General
Partner shall be reimbursed on a monthly basis, or such other basis as the
General Partner may determine in its sole and absolute discretion, for all
expenses it incurs relating to the ownership and operation of, or for the
benefit of, the Partnership (including, without limitation, expenses related to
the management and administration of any Subsidiaries of the General Partner or
the Partnership or Affiliates of the Partnership such as auditing expenses and
filing fees); provided that, the amount of any such reimbursement shall be
reduced by (i) any interest earned by the General Partner with respect to bank
accounts or other instruments or accounts held by it as permitted in
Section 7.5.A below and (ii) any amount derived by the General Partner from any
investments permitted in Section 7.5.A below; and, provided further, that the
General Partner shall not be reimbursed for (i) income tax liabilities or
(ii) filing or similar fees in connection with maintaining the General Partner's
continued corporate existence that are incurred by the General Partner. The
General Partner shall determine in good faith the amount of expenses incurred by
it related to the ownership and operation of, or for the benefit of, the
Partnership. In the event that certain expenses are incurred for the benefit of
the Partnership and other entities (including the General Partner), such
expenses will be allocated to the Partnership and such other entities in such a
manner as the General Partner in its sole and absolute discretion deems fair and
reasonable. Such reimbursements shall be in addition to any reimbursement to the
General Partner pursuant to Section 10.3.C hereof and as a result of
indemnification pursuant to Section 7.7 below. All payments and reimbursements
hereunder shall be characterized for federal income tax purposes as expenses of
the Partnership incurred on its behalf, and not as expenses of the General
Partner.

        C.    Partnership Interest Issuance Expenses.    The General Partner
shall also be reimbursed for all expenses it incurs relating to any issuance of
additional Partnership Interests, Shares, Debt of the Partnership or the General
Partner or rights, options, warrants or convertible or exchangeable securities
pursuant to Article IV hereof (including, without limitation, all costs,
expenses, damages and other payments resulting from or arising in connection
with litigation related to any of the foregoing), all of which expenses are
considered by the Partners to constitute expenses of, and for the benefit of,
the Partnership.

26

--------------------------------------------------------------------------------


        D.    Purchases of Shares by the General Partner.    In the event that
the General Partner exercises its rights under the Articles of Incorporation to
purchase Shares or otherwise elects to purchase from its stockholders Shares in
connection with a stock repurchase or similar program or for the purpose of
delivering such Shares to satisfy an obligation under any dividend reinvestment
or stock purchase program adopted by the General Partner, any employee stock
purchase plan adopted by the General Partner or any similar obligation or
arrangement undertaken by the General Partner in the future, the purchase price
paid by the General Partner for such Shares and any other expenses incurred by
the General Partner in connection with such purchase shall be considered
expenses of the Partnership and shall be reimbursable to the General Partner,
subject to the conditions that: (i) if such Shares subsequently are to be sold
by the General Partner, the General Partner pays to the Partnership any proceeds
received by the General Partner for such Shares (provided that a transfer of
Shares for Partnership Units pursuant to Section 8.6 hereof would not be
considered a sale for such purposes); and (ii) if such Shares are not
retransferred by the General Partner within thirty (30) days after the purchase
thereof, the General Partner shall cause the Partnership to cancel a number of
Partnership Units of the appropriate class (rounded to the nearest whole
Partnership Unit) held by the General Partner equal to the product attained by
multiplying the number of such Shares by a fraction, the numerator of which is
one and the denominator of which is the Conversion Factor.

        E.    Reimbursement not a Distribution.    If and to the extent any
reimbursement made pursuant to this Section 7.4 is determined for federal income
tax purposes not to constitute a payment of expenses of the Partnership, the
amount so determined shall be treated as a distribution to the General Partner
and there shall be a corresponding special allocation of gross income to the
General Partner, for purposes of computing the Partners' Capital Accounts.

        Section 7.05. Outside Activities of the General Partner

        A.    General.    Without the Consent of the Outside Limited Partners,
the General Partner shall not, directly or indirectly, enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of Partnership Interests as a General Partner or Limited Partner and
the management of the business of the Partnership and such activities as are
incidental thereto. Without the Consent of the Outside Limited Partners, the
assets of the General Partner shall be limited to Partnership Interests and
permitted debt obligations of the Partnership (as contemplated by Section 7.5.F
below), so that Shares and Partnership Units are completely fungible except as
otherwise specifically provided herein; provided, that the General Partner shall
be permitted to hold such bank accounts or similar instruments or account in its
own name as it deems necessary to carry out its responsibilities and purposes as
contemplated under this Agreement and its organizational documents; and,
provided, further, that the General Partner shall be permitted to acquire,
directly or through a Qualified REIT Subsidiary, up to a one percent (1%)
interest in any partnership or limited liability company at least ninety-nine
percent (99%) of the equity of which is owned by the Partnership. The General
Partner and any of its Affiliates may acquire Limited Partnership Interests and
shall be entitled to exercise all rights of a Limited Partner relating to such
Limited Partnership Interests. If, at any time, the General Partner acquires
material assets (other than on behalf of the Partnership), the definition of
"Shares Amount" shall be adjusted, as agreed to by the General Partner and the
Limited Partners (which agreement shall be evidenced by Consent of the Outside
Limited Partners), to reflect the value of a share of capital stock (or other
comparable equity interest) of the General Partner relative to the Deemed
Partnership Interest Value of the related Partnership Unit.

        B.    Repurchase of Shares.    In the event the General Partner
exercises its rights under the Articles of Incorporation to purchase Shares or
otherwise elects to purchase from its stockholders Shares in connection with a
stock repurchase or similar program or for the purpose of delivering such shares
to satisfy an obligation under any dividend reinvestment or stock purchase
program adopted by the General Partner, any employee stock purchase plan adopted
by the General Partner or any similar obligation or arrangement undertaken by
the General Partner in the future, then the General Partner

27

--------------------------------------------------------------------------------


shall cause the Partnership to purchase from the General Partner that number of
Partnership Units of the appropriate class equal to the product obtained by
multiplying the number of Shares purchased by the General Partner times a
fraction, the numerator of which is one and the denominator of which is the
Conversion Factor, on the same terms and for the same aggregate price that the
General Partner purchased such Shares.

        C.    Forfeiture of Shares.    In the event the Partnership or the
General Partner acquires Shares as a result of the forfeiture of such Shares
under a restricted or similar share plan, then the General Partner shall cause
the Partnership to cancel that number of Partnership Units of the appropriate
class equal to the number of Shares so acquired times one divided by the
Conversion Factor, and, if the Partnership acquired such Shares, it shall
transfer such Shares to the General Partner for cancellation.

        D.    Issuances of Shares.    After the Effective Date, the General
Partner shall not grant, award, or issue any additional Shares (other than
Shares issued pursuant to Section 8.6 hereof or pursuant to a dividend or
distribution (including any stock split) of Shares to all of its stockholders),
other equity securities of the General Partner or New Securities unless (i) the
General Partner shall cause, pursuant to Section 4.2.A hereof, the Partnership
to issue to the General Partner Partnership Interests or rights, options,
warrants or securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially the same as
those of such additional Shares, other equity securities or New Securities, as
the case may be, and (ii) the General Partner transfers to the Partnership, as
an additional Capital Contribution, the proceeds from the grant, award, or
issuance of such additional Shares, other equity securities or New Securities,
as the case may be, or from the exercise of rights contained in such additional
Shares, other equity securities or New Securities, as the case may be. Without
limiting the foregoing, the General Partner is expressly authorized to issue
additional Shares, other equity securities or New Securities, as the case may
be, for less than fair market value, and the General Partner is expressly
authorized, pursuant to Section 4.2.A hereof, to cause the Partnership to issue
to the General Partner corresponding Partnership Interests, as long as (a) the
General Partner concludes in good faith that such issuance is in the interests
of the General Partner and the Partnership (for example, and not by way of
limitation, the issuance of Shares and corresponding Partnership Units pursuant
to a stock purchase plan providing for purchases of Shares, either by employees
or stockholders, at a discount from fair market value or pursuant to employee
stock options that have an exercise price that is less than the fair market
value of the Shares, either at the time of issuance or at the time of exercise)
and (b) the General Partner transfers all proceeds from any such issuance or
exercise to the Partnership as an additional Capital Contribution.

        E.    Stock Option Plan.    If at any time or from time to time, the
General Partner sells Shares pursuant to any Stock Option Plan, the General
Partner shall transfer the net proceeds of the sale of such Shares to the
Partnership as an additional Capital Contribution in exchange for an amount of
additional Partnership Units equal to the number of Shares so sold divided by
the Conversion Factor.

        F.    Funding Debt.    The General Partner may incur a Funding Debt,
including, without limitation, a Funding Debt that is convertible into Shares or
otherwise constitutes a class of New Securities, subject to the condition that
the General Partner lends to the Partnership the net proceeds of such Funding
Debt; provided, that the General Partner shall not be obligated to lend the net
proceeds of any Funding Debt to the Partnership in a manner that would be
inconsistent with the General Partner's ability to remain qualified as a REIT.
If the General Partner enters into any Funding Debt, the loan to the Partnership
shall be on comparable terms and conditions, including interest rate, repayment
schedule and costs and expenses, as are applicable with respect to or incurred
in connection with such Funding Debt.

        Section 7.06. Transactions with Affiliates

        A.    Transactions with Certain Affiliates.    Except as expressly
permitted by this Agreement (other than Section 7.1.A hereof which shall not be
considered authority for a transaction that otherwise

28

--------------------------------------------------------------------------------


would be prohibited by this Section 7.6.A), the Partnership shall not, directly
or indirectly, sell, transfer or convey any property to, or purchase any
property from, or borrow funds from, or lend funds to, any Partner or any
Affiliate of the Partnership or the General Partner or the General Partner
Entity that is not also a Subsidiary of the Partnership, except pursuant to
transactions that are on terms that are fair and reasonable and no less
favorable to the Partnership than would be obtained from an unaffiliated third
party.

        B.    Benefit Plans.    The General Partner, in its sole and absolute
discretion and without the approval of the Limited Partners, may propose and
adopt on behalf of the Partnership employee benefit plans funded by the
Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
Partnership, the General Partner, or any of the Partnership's Subsidiaries.

        C.    Conflict Avoidance.    The General Partner is expressly authorized
to enter into, in the name and on behalf of the Partnership, a right of first
opportunity arrangement and other conflict avoidance agreements with various
Affiliates of the Partnership and General Partner on such terms as the General
Partner, in its sole and absolute discretion, believes are advisable.

        Section 7.07. Indemnification

        A.    General.    The Partnership shall indemnify each Indemnitee from
and against any and all losses, claims, damages, liabilities, joint or several,
expenses (including, without limitation, attorneys fees and other legal fees and
expenses), judgments, fines, settlements and other amounts arising from or in
connection with any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative incurred by the Indemnitee and
relating to the Partnership or the General Partner or the formation or
operations of, or the ownership of property by, either of them as set forth in
this Agreement in which any such Indemnitee may be involved, or is threatened to
be involved, as a party or otherwise, unless it is established by a final
determination of a court of competent jurisdiction that: (i) the act or omission
of the Indemnitee was material to the matter giving rise to the proceeding and
either was committed in bad faith or was the result of active and deliberate
dishonesty, (ii) the Indemnitee actually received an improper personal benefit
in money, property or services or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guarantee, contractual
obligations for any indebtedness or other obligations or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.7.A. The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 7.7.A with respect to the subject matter of such proceeding. Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, and any insurance proceeds from the liability policy
covering the General Partner and any Indemnitees, and neither the General
Partner nor any Limited Partner shall have any obligation to contribute to the
capital of the Partnership or otherwise provide funds to enable the Partnership
to fund its obligations under this Section 7.7.

29

--------------------------------------------------------------------------------


        B.    Advancement of Expenses.    Reasonable expenses expected to be
incurred by an Indemnitee shall be paid or reimbursed by the Partnership in
advance of the final disposition of any and all claims, demands, actions, suits
or proceedings, civil, criminal, administrative or investigative made or
threatened against an Indemnitee upon receipt by the Partnership of (i) a
written affirmation by the Indemnitee of the Indemnitee's good faith belief that
the standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 7.7 A has been met and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

        C.    No Limitation of Rights.    The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee or
any other Person may be entitled under any agreement, pursuant to any vote of
the Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnitee is indemnified.

        D.    Insurance.    The Partnership may purchase and maintain insurance
on behalf of the Indemnitees and such other Persons as the General Partner shall
determine against any liability that may be asserted against or expenses that
may be incurred by such Person in connection with the Partnership's activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

        E.    Benefit Plan Fiduciary.    For purposes of this Section 7.7,
(i) the Partnership shall be deemed to have requested an Indemnitee to serve as
fiduciary of an employee benefit plan whenever the performance by it of its
duties to the Partnership also imposes duties on, or otherwise involves services
by, it to the plan or participants or beneficiaries of the plan, (ii) excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute fines within the meaning of this
Section 7.7 and (iii) actions taken or omitted by the Indemnitee with respect to
an employee benefit plan in the performance of its duties for a purpose
reasonably believed by it to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose which is not
opposed to the best interests of the Partnership.

        F.    No Personal Liability for Limited Partners.    In no event may an
Indemnitee subject any of the Partners to personal liability by reason of the
indemnification provisions set forth in this Agreement.

        G.    Interested Transactions.    An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

        H.    Benefit.    The provisions of this Section 7.7 are for the benefit
of the Indemnitees, their heirs, successors, assigns and administrators and
shall not be deemed to create any rights for the benefit of any other Persons.
Any amendment, modification or repeal of this Section 7.7, or any provision
hereof, shall be prospective only and shall not in any way affect the limitation
on the Partnership's liability to any Indemnitee under this Section 7.7 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or related to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

        I.    Indemnification Payments Not Distributions.    If and to the
extent any payments to the General Partner pursuant to this Section 7.7
constitute gross income to the General Partner (as opposed to the repayment of
advances made on behalf of the Partnership), such amounts shall constitute
guaranteed payments within the meaning of Section 707(c) of the Code, shall be
treated consistently therewith by the Partnership and all Partners, and shall
not be treated as distributions for purposes of computing the Partners' Capital
Accounts.

30

--------------------------------------------------------------------------------

        Section 7.08. Liability of the General Partner

        A.    General.    Notwithstanding anything to the contrary set forth in
this Agreement, the General Partner and its directors and officers shall not be
liable for monetary damages to the Partnership, any Partners or any Assignees
for losses sustained, liabilities incurred or benefits not derived as a result
of errors in judgment or mistakes of fact or law or of any act or omission if
the General Partner or its directors and officers acted in good faith.

        B.    No Obligation to Consider Separate Interests of Limited Partners
or Stockholders.    The Limited Partners expressly acknowledge that the General
Partner is acting on behalf of the Partnership and the General Partner's
stockholders collectively, that the General Partner is under no obligation to
consider the separate interests of the Limited Partners (including, without
limitation, the tax consequences to Limited Partners or Assignees or to such
stockholders) in deciding whether to cause the Partnership to take (or decline
to take) any actions. In the event of a conflict between the interests of the
stockholders of the General Partner Entity on one hand and the Limited Partners
on the other, the General Partner shall endeavor in good faith to resolve the
conflict in manner not adverse to either the stockholders of the General Partner
Entity or the Limited Partners; provided, however, that for so long as the
General Partner Entity, directly, or the General Partner, owns a controlling
interest in the Partnership, any such conflict that cannot be resolved in a
manner not adverse to either the stockholders of the General Partner Entity or
the Limited Partners shall be resolved in favor of the stockholders. The General
Partner shall not be liable for monetary damages or otherwise for losses
sustained, liabilities incurred or benefits not derived by Limited Partners in
connection with such decisions, provided that the General Partner has acted in
good faith.

        C.    Actions of Agents.    Subject to its obligations and duties as
General Partner set forth in Section 7.1.A above, the General Partner may
exercise any of the powers granted to it by this Agreement and perform any of
the duties imposed upon it hereunder either directly or by or through its
employees or agents. The General Partner shall not be responsible for any
misconduct or negligence on the part of any such employee or agent appointed by
the General Partner in good faith.

        D.    Effect of Amendment.    Any amendment, modification or repeal of
this Section 7.8 or any provision hereof shall be prospective only and shall not
in any way affect the limitations on the General Partner's liability to the
Partnership and the Limited Partners under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

        E.    Certain Definitions.    Whenever in this Agreement the General
Partner is permitted or required to make a decision (i) in its "sole discretion"
or "discretion," or under a similar grant of authority or latitude, the General
Partner shall be entitled to consider such interests and factors as it desires
and may consider its own interests, and shall have no duty or obligation to give
any consideration to any interest of or factors affecting the Partnership or the
Limited Partners, or (ii) in its "good faith" or under another express standard,
the General Partner shall act under such express standard and shall not be
subject to any other or different standards imposed by this Agreement or by law
or any other agreement contemplated herein.

        Section 7.09. Other Matters Concerning the General Partner

        A.    Reliance on Documents.    The General Partner may rely and shall
be protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, bond, debenture or other paper or document believed by it in good faith
to be genuine and to have been signed or presented by the proper party or
parties.

        B.    Reliance on Advisors.    The General Partner may consult with
legal counsel, accountants, appraisers, management consultants, investment
bankers and other consultants and advisors selected by

31

--------------------------------------------------------------------------------


it, and any act taken or omitted to be taken in reliance upon the opinion of
such Persons as to matters which the General Partner reasonably believes to be
within such Person's professional or expert competence shall be conclusively
presumed to have been done or omitted in good faith and in accordance with such
opinion.

        C.    Action Through Agents.    The General Partner shall have the
right, in respect of any of its powers or obligations hereunder, to act through
any of its duly authorized officers and a duly appointed attorney or
attorneys-in-fact. Each such attorney shall, to the extent provided by the
General Partner in the power of attorney, have full power and authority to do
and perform all and every act and duty which is permitted or required to be done
by the General Partner hereunder.

        D.    Actions to Maintain REIT Status or Avoid Taxation of the General
Partner Entity.    Notwithstanding any other provisions of this Agreement or the
Act, any action of the General Partner on behalf of the Partnership or any
decision of the General Partner to refrain from acting on behalf of the
Partnership undertaken in the good faith belief that such action or omission is
necessary or advisable in order (i) to protect the ability of the General
Partner Entity to continue to qualify as a REIT or (ii) to allow the General
Partner Entity to avoid incurring any liability for taxes under Section 857 or
4981 of the Code, is expressly authorized under this Agreement and is deemed
approved by all of the Limited Partners.

        Section 7.10. Reliance by Third Parties

        Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Partnership shall be entitled to assume that the General
Partner has full power and authority, without consent or approval of any other
Partner or Person, to encumber, sell or otherwise use in any manner any and all
assets of the Partnership, to enter into any contracts on behalf of the
Partnership and to take any and all actions on behalf of the Partnership, and
such Person shall be entitled to deal with the General Partner as if the General
Partner were the Partnership's sole party in interest, both legally and
beneficially. Each Limited Partner hereby waives any and all defenses or other
remedies which may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such dealing.
In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

        Section 7.11. Restrictions on General Partner's Authority

        A.    Consent Required.    The General Partner may not take any action
in contravention of an express prohibition or limitation of this Agreement
without the written Consent of (i) all Partners adversely affected or (ii) such
lower percentage of the Limited Partnership Interests as may be specifically
provided for under a provision of this Agreement or the Act.

        B.    Sale of All Assets of the Partnership.    Except as provided in
Article XIII hereof and subject to Section 7.11.C and Section 7.11.D below, the
General Partner may not, directly or indirectly, cause the Partnership to sell,
exchange, transfer or otherwise dispose of all or substantially all of the
Partnership's assets in a single transaction or a series of related transactions
(including by way of merger (including a triangular merger), consolidation or
other combination with any other Persons) (i) if such merger, sale

32

--------------------------------------------------------------------------------


or other transaction is in connection with a Termination Transaction permitted
under Section 11.2.B hereof, without the Consent of the Partners holding a
majority of Percentage Interests (including the effect of any Partnership Units
held by the General Partner) or (ii) otherwise, without the Consent of the
Outside Limited Partners.

        C.    Required Consent of Certain Partners.    (i) The General Partner
may not, directly or indirectly, cause the Partnership to take any action
prohibited by this Section 7.11.C without the requisite approval as provided in
this Section 7.11.C.

        (1) For a period of twelve (12) years following the Effective Date, the
General Partner may not, directly or indirectly, cause the Partnership to sell,
exchange or otherwise dispose of the property located at 673 First Avenue, New
York, New York or any indirect interest therein (collectively, the "673 First
Avenue Property") (other than an involuntary sale pursuant to foreclosure of the
mortgage secured by the 673 First Avenue Property or otherwise, including
pursuant to a deed in lieu of foreclosure (provided that the General Partner may
not execute any deed in lieu of foreclosure unless the maturity of the
indebtedness secured by the 673 First Avenue Property has been accelerated) or a
proceeding in connection with a bankruptcy) without the consent of the Partners
who at the time of the proposed sale, exchange or other disposition (other than
the General Partner or the General Partner Entity or any Subsidiary of either
the General Partner or the General Partner Entity) hold seventy-five percent
(75%) of the Partnership Units which were issued to or with respect to 673 First
Realty Company in the Consolidation and which remain outstanding (whether held
by the original recipient of such Partnership Units or by a successor or
transferee of the original recipient, but not including the General Partner or
the General Partner Entity or any Subsidiary of either the General Partner or
the General Partner Entity) excluding any such Partnership Units the adjusted
tax basis of which has been increased, in the hands of the holder or any
predecessor holder thereof, to reflect fair market value through a taxable
disposition or otherwise (referred to as "673 First Avenue Units"). In addition,
during such twelve-year period, the General Partner may not, directly or
indirectly, cause the Partnership to repay, earlier than one year prior to its
stated maturity, any indebtedness secured by the 673 First Avenue Property
without the consent of Partners holding seventy-five percent (75%) of the 673
First Avenue Units, unless such repayment (a) is made in connection with the
refinancing (on a basis such that the new debt would be considered a Nonrecourse
Liability, or, as contemplated by clause (2) below, a Partner Nonrecourse Debt)
of such indebtedness for an amount not less than the principal amount of such
indebtedness on the date of such refinancing, with such refinancing indebtedness
(1) providing for the least amount of principal amortization as is available on
commercially reasonable terms and (2) permitting (but not requiring) a guarantee
of such indebtedness by the holders of the 673 First Avenue Units (or the direct
or indirect partners or members thereof) who elect to join in such guarantee in
a form and on terms consistent with any guarantees by the holders of the 673
First Avenue Units (or the direct or indirect partners or members thereof) that
may be in effect immediately prior to such refinancing, provided that the
opportunity to provide such guarantee may be obtained on commercially reasonable
terms, or (b) is made in connection with an involuntary sale pursuant to
foreclosure of the mortgage secured by the 673 First Avenue Property or
otherwise, including pursuant to a deed in lieu of foreclosure (provided that
the General Partner may not execute any deed in lieu of foreclosure unless the
maturity of the indebtedness secured by the 673 First Avenue Property has been
accelerated) or a proceeding in connection with a bankruptcy. During such
twelve-year period, the General Partner shall use commercially reasonable
efforts during the one-year period prior to the stated maturity of such
indebtedness to cause the Operating Partnership to refinance (on a basis such
that the new debt would be considered a Nonrecourse Liability, or, as
contemplated by clause (2) below, a Partner Nonrecourse Debt) the indebtedness
for an amount not less than the principal amount of such indebtedness on the
date of such refinancing, provided such refinancing can be obtained on
commercially reasonable terms, with such refinancing indebtedness (1) providing
for the least

33

--------------------------------------------------------------------------------

amount of principal amortization as is available on commercially reasonable
terms and (2) permitting (but not requiring) a guarantee of such indebtedness by
the holders of the 673 First Avenue Units (or the direct or indirect partners or
members thereof) who elect to join in such guarantee in a form and on terms
consistent with any guarantees by the holders of the 673 First Avenue Units (or
the direct or indirect partners or members thereof) that may be in effect
immediately prior to such refinancing, provided that the opportunity to provide
such guarantee may be obtained on commercially reasonable terms. Finally, during
such twelve-year period, the General Partner shall not, without the consent of
Partners holding seventy-five percent (75%) of the 673 First Avenue Units, incur
indebtedness secured by the 673 First Avenue Property if, at the time such
indebtedness is incurred, the aggregate amount of the indebtedness secured by
the 673 First Avenue Property would exceed the greater of (i) seventy-five
percent (75%) of the fair market value of the 673 First Avenue Property (or the
interest therein) securing such indebtedness or (ii) the then outstanding
indebtedness being refinanced plus all costs (including prepayment fees,
"breakage" payments and similar costs) incurred in connection with such
refinancing.

        (2) For a period of twelve (12) years following the Effective Date, the
General Partner may not, directly or indirectly, cause the Partnership to sell,
exchange or otherwise dispose of the property located at 470 Park Avenue South,
New York, New York or any indirect interest therein (collectively, the "470 Park
Avenue South Property") (other than an involuntary sale pursuant to foreclosure
of the mortgage secured by the 470 Park Avenue South Property or otherwise,
including pursuant to a deed in lieu of foreclosure (provided that the General
Partner may not execute any deed in lieu of foreclosure unless maturity of the
indebtedness secured by the 470 Park Avenue South Property has been accelerated)
or a proceeding in connection with a bankruptcy) without the consent of the
Partners who at the time of the proposed sale, exchange or other disposition
(other than the General Partner or the General Partner Entity or any Subsidiary
of either the General Partner or the General Partner Entity) hold seventy-five
percent (75%) of the Partnership Units which were issued to or with respect to
the 470 Park Avenue South, L.P. in the Consolidation and which remain
outstanding (whether held by the original recipient of such Partnership Units or
by a successor or transferee of the original recipient, but not including the
General Partner or the General Partner Entity or any Subsidiary of either the
General Partner or the General Partner Entity) excluding any such Partnership
Units the adjusted tax basis of which has been increased, in the hands of the
holder or any predecessor holder thereof, to reflect fair market value through a
taxable disposition or otherwise (referred to as "470 Park Avenue South Units").
In addition, during such twelve-year period, the General Partner may not,
directly or indirectly, cause the Partnership to repay, earlier than one year
prior to its stated maturity, any indebtedness secured by the 470 Park Avenue
South Property without the consent of Partners who hold seventy-five percent
(75%) of the 470 Park Avenue South Units, unless such repayment (a) is made in
connection with the refinancing (on a basis such that the new debt would he
considered a Nonrecourse Liability, or, as contemplated by clause (2) below, a
Partner Nonrecourse Debt) of such indebtedness for an amount not less than the
principal amount of such indebtedness on the date of such refinancing, with such
refinancing indebtedness (1) providing for the least amount of principal
amortization as is available on commercially reasonable terms and (2) permitting
(but not requiring) a guarantee of such indebtedness by the holders of the 470
Park Avenue South Units (or the direct or indirect partners or members thereof)
who elect to join in such guarantee in a form and on terms consistent with any
guarantees by the holders of the 470 Park Avenue South Units (or the direct or
indirect partners or members thereof) that may be in effect immediately prior to
such refinancing, provided that the opportunity to provide such guarantee may be
obtained on commercially reasonable terms, or (b) is made in connection with an
involuntary sale pursuant to foreclosure of the mortgage secured by the 470 Park
Avenue South Property or otherwise, including pursuant to a deed in lieu of
foreclosure (provided that the General Partner may not execute any deed in lieu
of foreclosure unless the maturity of the indebtedness secured by

34

--------------------------------------------------------------------------------




the 470 Park Avenue South Property has been accelerated) or a proceeding in
connection with a bankruptcy. During such twelve-year period, the General
Partner shall use commercially reasonable efforts during the one-year period
prior to the stated maturity of such indebtedness to cause the Operating
Partnership to refinance (on a basis such that the new debt would be considered
a Nonrecourse Liability, or, as contemplated by clause (2) below, a Partner
Nonrecourse Debt) the indebtedness for an amount not less than the principal
amount of such indebtedness on the date of such refinancing, provided such
refinancing can be obtained on commercially reasonable terms, with such
refinancing indebtedness (1) providing for the least amount of principal
amortization as is available on commercially reasonable terms and (2) permitting
(but not requiring) a guarantee of such indebtedness by the holders of the 470
Park Avenue South Units (or the direct or indirect partners or members thereof)
who elect to join in such guarantee in a form and on terms consistent with any
guarantees by the holders of the 470 Park Avenue South Units (or the direct or
indirect partners or members thereof) that may be in effect immediately prior to
such refinancing, provided that the opportunity to provide such guarantee may be
obtained on commercially reasonable terms. Finally, during such twelve-year
period, the General Partner shall not, without the consent of Partners holding
seventy-five percent (75%) of the 470 Park Avenue South Units, incur
indebtedness secured by the 470 Park Avenue South Property if, at the time such
indebtedness is incurred, the aggregate amount of the indebtedness secured by
the 470 Park Avenue South Property would exceed the greater of (i) seventy-five
percent (75%) of the fair market value of the 470 Park Avenue South Property (or
the interest therein) securing such indebtedness or (ii) the then outstanding
indebtedness being refinanced plus all costs (including prepayment fees,
"breakage" payments and similar costs) incurred in connection with such
refinancing.

        (3) Subparagraphs (1) and (2) shall not apply to any transaction that
involves the 673 First Avenue Property or the 470 Park Avenue South Property, as
the case may be (which Property is referred to as the "Exchanged Property"), if
such transaction qualifies as a like-kind exchange under Section 1031 of the
Code in which no gain is recognized by the Partnership as long as the following
conditions are satisfied: (x) such exchange is not with a "related party" within
the meaning of Section 1031(f)(3) of the Code; (y) the property received in
exchange for the Exchanged Property (referred to as the "Replacement Property")
is secured by nonrecourse indebtedness in an amount not less than the
outstanding principal amount of the nonrecourse indebtedness secured by the
Exchanged Property at the time of the exchange, nor greater than the amount that
would be permitted under Sections 7.11.C(1) or (2), as the case may be, with a
maturity not earlier than, and a principal amortization rate not more rapid
than, the maturity and principal amortization rate of such indebtedness secured
by the Exchanged Property, which indebtedness permits (but does not require) a
guarantee of such indebtedness by the holders of the 673 First Avenue Units or
the 470 Park Avenue South Units (or the direct or indirect partners or members
thereof), as the case may be, who elect to join in such guarantee in a form on
terms consistent with any guarantees by the holders of the 673 First Avenue
Units or the 470 Park Avenue South Units (or the direct or indirect partners or
members thereof), as the case may be, that may be in effect immediately prior to
the time of the exchange, and (z) the Replacement Property is thereafter treated
for all purposes of the restrictions in this Section 7.11.C as the Exchanged
Property and the indebtedness secured by such Replacement Property is subject to
the same restrictions and agreements as apply with respect to the indebtedness
secured by the Exchanged Property.

        (4) Subparagraphs (1) and (2) shall not apply to any transaction that
involves the 673 First Avenue Property or the 470 Park Avenue South Property, as
the case may be (which Property is referred to as the "Transferred Property"),
if (x) such transaction does not result in, and is not otherwise in connection
with, a dissolution of the Partnership, (y) such transaction qualifies as a
contribution to a partnership under Section 721 of the Code in which no gain is
recognized with

35

--------------------------------------------------------------------------------




respect to the 673 First Avenue Property or the 470 Park Avenue South Property
by the Partnership or the holders of the 673 First Avenue Units or the 470 Park
Avenue South Units, as the case may be (other than gain, if any, resulting
solely because the share, if any, of indebtedness allocable to the holder of a
Partnership Unit under Regulations Section 1.752-3(a)(3) (or any successor
thereto) is reduced or eliminated), and (z) the entity to which such Transferred
Property is transferred agrees, for the benefit of the holders of the 470 Park
Avenue South Units or the 673 First Avenue Units, as the case may be, that all
of the restrictions of this Section 7.11.C shall apply to the Transferred
Property and the indebtedness outstanding with respect thereto in the same
manner and to the extent set forth in this Section 7.11.C and such agreement is
reflected in the partnership agreement (or other comparable governing
instrument) of the entity to which the Transferred Property is transferred.

        (5) Subparagraphs (1) and (2) shall not apply to any transaction that
involves either a merger or consolidation of the Partnership with or into
another entity that qualifies as a "partnership" for federal income tax purposes
(the "Successor Partnership") or a transfer of all or substantially all of the
assets of the Partnership to a Successor Partnership and dissolution of the
Partnership in connection therewith (in either case, a "Consolidation
Transaction") so long as (y) no gain is recognized with respect to the 673 First
Avenue Property or the 470 Park Avenue South Property by the Partnership or the
holders of the 673 First Avenue Units or the 470 Park Avenue South Units, as the
case may be, in connection with such Consolidation Transaction (other than gain,
if any, resulting solely because the share, if any, of indebtedness allocable to
the holder of a Partnership Unit under Regulations Section 1.752-3(a)(3) (or any
successor thereto) is reduced or eliminated) and (y) the Successor Partnership
agrees in writing, for the benefit of the holders of the 673 First Avenue Units
or the 470 Park Avenue South Units, as the case may be, that all of the
restrictions of this Section 7.11.C shall apply to the 673 First Avenue Property
and the 470 Park Avenue South Property and the indebtedness outstanding with
respect thereto in the same manner and to the extent set forth in this
Section 7.11.C.

        (6) Subparagraphs (1) and (2) shall not apply to any sale or other
disposition transaction not otherwise described in Subparagraph (3), (4) or
(5) (including a merger or consolidation) involving the 673 First Avenue
Property and/or the 470 Park Avenue South Property that is undertaken in
connection with and as an integral part of a sale or other disposition of all or
substantially all of the assets of the Partnership (referred to as a
"Liquidating Transaction") so long as the Liquidating Transaction is undertaken
with the Consent of Certain Limited Partners.

        (i) Nothing herein shall be deemed to require that the Partnership or
the General Partner take any action to avoid or prevent an involuntary
disposition of any property, whether pursuant to foreclosure of a mortgage
secured by such property or otherwise, including pursuant to a deed in lieu of
foreclosure where the maturity of the related indebtedness has been accelerated
or a proceeding in connection with a bankruptcy.

        (ii) Nothing herein shall prevent the sale, exchange, transfer or other
disposition of any property pursuant to the dissolution and liquidation of the
Partnership in accordance with Article XIII hereof (other than Section 13.1(v),
which shall be subject to this Section 7.11.C).

        D.    Merger or Consolidation in Which the Partnership is Not the
Surviving Entity.    In the event that the Partnership is to merge or
consolidate with or into any other entity in a transaction in which holders of
Partnership Units will receive consideration other than cash or equity
securities that are Publicly Traded (an "Equity Merger") and such Equity Merger
would be prohibited by Section 7.11.C but for the application of
Section 7.11.C(5), then (in addition to any Consent requirements under

36

--------------------------------------------------------------------------------


Section 7.11.B and Section 7.11.C) the Equity Merger shall require the Consent
of Certain Limited Partners unless:

        (i) the partnership agreement, limited liability agreement or other
operative governing documents (the "Charter Documents") of the entity that is
the surviving entity in such Equity Merger contain provisions that are
comparable in all material respects to, or the entity that is the surviving
entity in such Equity Merger otherwise agrees in writing, for the benefit of the
holders of the 673 First Avenue Units and the 470 Park Avenue South Units, to
restrictions that are comparable in all material respects to the provisions of
Section 4.2.A, Article V and Article VI (except for differences that would be
permitted pursuant to Sections 4.2, 5.1.E, 5.4, 6.2 and 14.1.B(3) if such
changes were to be made to this Agreement), Section 7.1.A (second sentence
only), Section 7.6.A, Section 7.11.A, Section 7.11.B, this Section 7.11.D,
Section 8.6 (and all defined terms set forth in Article I that relate to the
Redemption Right), Section 11.2, Section 13.1, Section 13.2.A(3) (except as
permitted pursuant to Sections 4.2, 5.4, 6.2 and 14.1 B(3)), Section 14.1.C,
Section 14.1.D, and Section 14.2, all as in effect immediately prior to the
Equity Merger; and

        (iii) the Equity Merger would not either cause a holder of a Partnership
Unit to be a general partner or to have liability equivalent to that of a
general partner in a partnership or otherwise modify the limited liability of a
Limited Partner under this Agreement.

        Section 7.12. Loans by Third Parties

        The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property) with any Person that
is not the General Partner upon such terms as the General Partner determines
appropriate; provided that, the Partnership shall not incur any Debt that is
recourse to the General Partner, except to the extent otherwise agreed to by the
General Partner in its sole discretion.

37

--------------------------------------------------------------------------------




ARTICLE VIII.

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS


        Section 8.01. Limitation of Liability

        The Limited Partners shall have no liability under this Agreement except
as expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act.

        Section 8.02. Management of Business

        No Limited Partner or Assignee (other than the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such) shall take part in the operation, management or control
(within the meaning of the Act) of the Partnership's business, transact any
business in the Partnership's name or have the power to sign documents for or
otherwise bind the Partnership. The transaction of any such business by the
General Partner, any of its Affiliates or any officer, director, employee,
partner, agent or trustee of the General Partner, the Partnership or any of
their Affiliates, in their capacity as such, shall not affect, impair or
eliminate the limitations on the liability of the Limited Partners or Assignees
under this Agreement.

        Section 8.03. Outside Activities of Limited Partners

        Subject to Section 7.5 hereof, and subject to any agreements entered
into pursuant to Section 7.6.C hereof and to any other agreements entered into
by a Limited Partner or its Affiliates with the Partnership or a Subsidiary, any
Limited Partner (other than the General Partner) and any officer, director,
employee, agent, trustee, Affiliate or stockholder of any Limited Partner shall
be entitled to and may have business interests and engage in business activities
in addition to those relating to the Partnership, including business interests
and activities in direct or indirect competition with the Partnership. Neither
the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. None of
the Limited Partners (other than the General Partner) nor any other Person shall
have any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person (other than the
General Partner to the extent expressly provided herein), and such Person shall
have no obligation pursuant to this Agreement to offer any interest in any such
business ventures to the Partnership, any Limited Partner or any such other
Person, even if such opportunity is of a character which, if presented to the
Partnership, any Limited Partner or such other Person, could be taken by such
Person.

        Section 8.04. Return of Capital

        Except pursuant to the right of redemption set forth in Section 8.6
below, no Limited Partner shall be entitled to the withdrawal or return of its
Capital Contribution, except to the extent of distributions made pursuant to
this Agreement or upon termination of the Partnership as provided herein. No
Limited Partner or Assignee shall have priority over any other Limited Partner
or Assignee either as to the return of Capital Contributions (except as
permitted by Section 4.2.A hereof) or, except to the extent provided by
Exhibit C hereto or as permitted by Sections 4.2.A, 5.1.B(i), 6.1.A(ii) and
6.1.B(i) hereof or otherwise expressly provided in this Agreement, as to
profits, losses, distributions or credits.

        Section 8.05. Rights of Limited Partners Relating to the Partnership

        A.    General.    In addition to other rights provided by this Agreement
or by the Act, and except as limited by Section 8.5.D below, each Limited
Partner shall have the right, for a purpose reasonably

38

--------------------------------------------------------------------------------


related to such Limited Partner's interest as a limited partner in the
Partnership, upon written demand with a statement of the purpose of such demand
and at such Limited Partner's own expense:

(1)to obtain a copy of the most recent annual and quarterly reports filed with
the Securities and Exchange Commission by the General Partner Entity pursuant to
the Exchange Act;

(2)to obtain a copy of the Partnership's federal, state and local income tax
returns for each Partnership Year;

(3)to obtain a current list of the name and last known business, residence or
mailing address of each Partner;

(4)to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and

(5)to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.

        B.    Notice of Conversion Factor.    The Partnership shall notify each
Limited Partner upon request of the then current Conversion Factor and any
changes that have been made thereto.

        C.    Notice of Extraordinary Transaction of the General Partner
Entity.    The General Partner Entity shall not make any extraordinary
distributions of cash or property to its stockholders or effect a merger
(including without limitation, a triangular merger), a sale of all or
substantially all of its assets or any other similar extraordinary transaction
without notifying the Limited Partners of its intention to make such
distribution or effect such merger, sale or other extraordinary transaction at
least twenty (20) Business Days prior to the record date to determine
stockholders eligible to receive such distribution or to vote upon the approval
of such merger, sale or other extraordinary transaction (or, if no such record
date is applicable, at least twenty (20) Business Days before consummation of
such merger, sale or other extraordinary transaction). This provision for such
notice shall not be deemed (i) to permit any transaction that otherwise is
prohibited by this Agreement or requires a Consent of the Partners or (ii) to
require a Consent of the Limited Partners to a transaction that does not
otherwise require Consent under this Agreement. Each Limited Partner agrees, as
a condition to the receipt of the notice pursuant hereto, to keep confidential
the information set forth therein until such time as the General Partner Entity
has made public disclosure thereof and to use such information during such
period of confidentiality solely for purposes of determining whether or not to
exercise the Redemption Right; provided, however, that a Limited Partner may
disclose such information to its attorney, accountant and/or financial advisor
for purposes of obtaining advice with respect to such exercise so long as such
attorney, accountant and/or financial advisor agrees to receive and hold such
information subject to this confidentiality requirement.

        D.    Confidentiality.    Notwithstanding any other provision of this
Section 8.5, the General Partner may keep confidential from the Limited
Partners, for such period of time as the General Partner determines in its sole
and absolute discretion to be reasonable, any information that (i) the General
Partner reasonably believes to be in the nature of trade secrets or other
information the disclosure of which the General Partner in good faith believes
is not in the best interests of the Partnership or could damage the Partnership
or its business or (ii) the Partnership is required by law or by agreements with
unaffiliated third parties to keep confidential.

        Section 8.06. Redemption Right

        A.    General.    (i) Subject to Section 8.6.C below, on or after the
date two (2) years after the issuance of a Partnership Unit to a Limited Partner
pursuant to Article IV hereof (which two-year period shall commence upon the
issuance of such Partnership Unit regardless of whether such

39

--------------------------------------------------------------------------------


Partnership Unit is designated upon issuance as a Class A Unit, a Class B Unit
or otherwise and shall include the period of time from the date such Partnership
Unit is issued to such Limited Partner as other than a Class A Unit until the
date such Partnership Unit is converted automatically to a Class A Unit pursuant
to Section 4.2.C hereof), or on or after such date prior to the expiration of
such two-year period as the General Partner, in its sole and absolute
discretion, designates with respect to any or all Class A Units then
outstanding, the holder of a Partnership Unit (if other than the General Partner
or the General Partner Entity) shall have the right (the "Redemption Right") to
require the Partnership to redeem such Partnership Unit on a Specified
Redemption Date and at a redemption price equal to and in the form of the Cash
Amount to be paid by the Partnership. Any such Redemption Right shall be
exercised pursuant to a Notice of Redemption delivered to the Partnership (with
a copy to the General Partner) by the Limited Partner who is exercising the
Redemption Right (the "Redeeming Partner"). A Limited Partner may not exercise
the Redemption Right for less than one thousand (1,000) Partnership Units or, if
such Redeeming Partner holds less than one thousand (1,000) Partnership Units,
for less than all of the Partnership Units held by such Redeeming Partner.

        (i) The Redeeming Partner shall have no right with respect to any
Partnership Units so redeemed to receive any distributions paid after the
Specified Redemption Date.

        (ii) The Assignee of any Limited Partner may exercise the rights of such
Limited Partner pursuant to this Section 8.6 and such Limited Partner shall be
deemed to have assigned such rights to such Assignee and shall be bound by the
exercise of such rights by such Limited Partner's Assignee. In connection with
any exercise of the such rights by such Assignee on behalf of such Limited
Partner, the Cash Amount shall be paid by the Partnership directly to such
Assignee and not to such Limited Partner.

        (iii) In the event that the General Partner provides notice to the
Limited Partners pursuant to Section 8.5.C hereof, the Redemption Right shall be
exercisable, without regard to whether the Partnership Units have been
outstanding for any specified period, during the period commencing on the date
on which the General Partner provides such notice and ending on the record date
to determine stockholders eligible to receive such distribution or to vote upon
the approval of such merger, sale or other extraordinary transaction (or, if no
record date is applicable, at least twenty (20) business days before the
consummation of such merger, sale or other extraordinary transaction). In the
event that this subparagraph (iv) applies, the Specified Redemption Date is the
date on which the Partnership and the General Partner receive notice of exercise
of the Redemption Right, rather than ten (10) Business Days after receipt of the
notice of redemption.

        B.    General Partner Assumption of Right.    (i) If a Limited Partner
has delivered a Notice of Redemption, the General Partner may, in its sole and
absolute discretion (subject to any limitations on ownership and transfer of
Shares set forth in the Articles of Incorporation), elect to assume directly and
satisfy a Redemption Right by paying to the Redeeming Partner either the Cash
Amount or the Shares Amount, as the General Partner determines in its sole and
absolute discretion (provided that payment of the Redemption Amount in the form
of Shares shall be in Shares registered under Section 12 of the Exchange Act and
listed for trading on the exchange or national market on which the Shares are
Publicly Traded, and provided, further that, in the event that the Shares are
not Publicly Traded at the time a Redeeming Partner exercises its Redemption
Right, the Redemption Amount shall be paid only in the form of the Cash Amount
unless the Redeeming Partner, in its sole and absolute discretion, consents to
payment of the Redemption Amount in the form of the Shares Amount), on the
Specified Redemption Date, whereupon the General Partner shall acquire the
Partnership Units offered for redemption by the Redeeming Partner and shall be
treated for all purposes of this Agreement as the owner of such Partnership
Units. Unless the General Partner, in its sole and absolute discretion, shall
exercise its right to assume directly and satisfy the Redemption Right, the
General Partner shall not have any obligation to the Redeeming Partner or to the
Partnership with respect to the Redeeming Partner's exercise of the Redemption
Right. In the event the General Partner shall exercise its right to

40

--------------------------------------------------------------------------------


satisfy the Redemption Right in the manner described in the first sentence of
this Section 8.6.B and shall fully perform its obligations in connection
therewith, the Partnership shall have no right or obligation to pay any amount
to the Redeeming Partner with respect to such Redeeming Partner's exercise of
the Redemption Right, and each of the Redeeming Partner, the Partnership and the
General Partner shall, for federal income tax purposes, treat the transaction
between the General Partner and the Redeeming Partner as a sale of the Redeeming
Partner's Partnership Units to the General Partner. Nothing contained in this
Section 8.6.B shall imply any right of the General Partner to require any
Limited Partner to exercise the Redemption Right afforded to such Limited
Partner pursuant to Section 8.6.A above.

        (iv) In the event that the General Partner determines to pay the
Redeeming Partner the Redemption Amount in the form of Shares, the total number
of Shares to be paid to the Redeeming Partner in exchange for the Redeeming
Partner's Partnership Units shall be the applicable Shares Amount. In the event
this amount is not a whole number of Shares, the Redeeming Partner shall be paid
(i) that number of Shares which equals the nearest whole number less than such
amount plus (ii) an amount of cash which the General Partner determines, in its
reasonable discretion, to represent the fair value of the remaining fractional
Share which would otherwise be payable to the Redeeming Partner.

        (v) Each Redeeming Partner agrees to execute such documents as the
General Partner may reasonably require in connection with the issuance of Shares
upon exercise of the Redemption Right.

        C.    Exceptions to Exercise of Redemption Right.    Notwithstanding the
provisions of Sections 8.6.A and 8.6.B above, a Partner shall not be entitled to
exercise the Redemption Right pursuant to Section 8.6.A above if (but only as
long as) the delivery of Shares to such Partner on the Specified Redemption Date
(i) would be prohibited under the Articles of Incorporation or (ii) as long as
the Shares are Publicly Traded, would be prohibited under applicable federal or
state securities laws or regulations (in each case regardless of whether the
General Partner would in fact assume and satisfy the Redemption Right).

        D.    No Liens on Partnership Units Delivered for Redemption.    Each
Limited Partner covenants and agrees with the General Partner that all
Partnership Units delivered for redemption shall be delivered to the Partnership
or the General Partner, as the case may be, free and clear of all liens, and,
notwithstanding anything contained herein to the contrary, neither the General
Partner nor the Partnership shall be under any obligation to acquire Partnership
Units which are or may be subject to any liens. Each Limited Partner further
agrees that, in the event any state or local property transfer tax is payable as
a result of the transfer of its Partnership Units to the Partnership or the
General Partner, such Limited Partner shall assume and pay such transfer tax.

        E.    Additional Partnership Interests.    In the event that the
Partnership issues Partnership Interests to any Additional Limited Partner
pursuant to Article IV hereof, the General Partner shall make such amendments to
this Section 8.6 as it determines are necessary to reflect the issuance of such
Partnership Interests (including setting forth any restrictions on the exercise
of the Redemption Right with respect to such Partnership Interests).


ARTICLE IX.

BOOKS, RECORDS, ACCOUNTING AND REPORTS


        Section 9.01. Records and Accounting

        The General Partner shall keep or cause to be kept at the principal
office of the Partnership appropriate books and records with respect to the
Partnership's business, including, without limitation, all books and records
necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Section 9.3 below. Any records
maintained by or on

41

--------------------------------------------------------------------------------


behalf of the Partnership in the regular course of its business may be kept on,
or be in the form of, punch cards, magnetic tape, photographs, micrographics or
any other information storage device, provided that the records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles.

        Section 9.02. Fiscal Year

        The fiscal year of the Partnership shall be the calendar year.

        Section 9.03. Reports

        A.    Annual Reports.    As soon as practicable, but in no event later
than the date on which the General Partner Entity mails its annual report to its
stockholders, the General Partner shall cause to be mailed to each Limited
Partner an annual report, as of the close of the most recently ended Partnership
Year, containing financial statements of the Partnership, or of the General
Partner Entity if such statements are prepared solely on a consolidated basis
with the Partnership, for such Partnership Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by a
nationally recognized firm of independent public accountants selected by the
General Partner Entity.

        B.    Quarterly Reports.    If and to the extent that the General
Partner Entity mails quarterly reports to its stockholders, as soon as
practicable, but in no event later than the date on which such reports are
mailed, the General Partner shall cause to be mailed to each Limited Partner a
report containing unaudited financial statements, as of the last day of such
calendar quarter, of the Partnership, or of the General Partner Entity if such
statements are prepared solely on a consolidated basis with the Partnership, and
such other information as may be required by applicable law or regulation, or as
the General Partner determines to be appropriate.


ARTICLE X.

TAX MATTERS


        Section 10.01. Preparation of Tax Returns

        The General Partner shall arrange for the preparation and timely filing
of all returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes.

        Section 10.02. Tax Elections

        Except as otherwise provided herein, the General Partner shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code; provided, however, that the General Partner shall make the
election under Section 754 of the Code in accordance with applicable Regulations
thereunder. The General Partner shall have the right to seek to revoke any such
election (including, without limitation, the election under Section 754 of the
Code) upon the General Partner's determination in its sole and absolute
discretion that such revocation is in the best interests of the Partners.

        Section 10.03. Tax Matters Partner

        A.    General.    The General Partner shall be the "tax matters partner"
of the Partnership for federal income tax purposes. Pursuant to
Section 6223(c)(3) of the Code, upon receipt of notice from the IRS of the
beginning of an administrative proceeding with respect to the Partnership, the
tax matters partner shall furnish the IRS with the name, address, taxpayer
identification number and profit

42

--------------------------------------------------------------------------------


interest of each of the Limited Partners and any Assignees; provided, however,
that such information is provided to the Partnership by the Limited Partners.

        B.    Powers.    The tax matters partner is authorized, but not
required:

        (1) to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a "tax audit" and such judicial
proceedings being referred to as "judicial review"), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a "notice partner" (as defined in
Section 6231(a)(8) of the Code) or a member of a "notice group" (as defined in
Section 6223(b)(2) of the Code);

        (2) in the event that a notice of a final administrative adjustment at
the Partnership level of any item required to be taken into account by a Partner
for tax purposes (a "final adjustment") is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership's principal place of business
is located;

        (3) to intervene in any action brought by any other Partner for judicial
review of a final adjustment;

        (4) to file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

        (5) to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and

        (6) to take any other action on behalf of the Partners of the
Partnership in connection with any tax audit or judicial review proceeding to
the extent permitted by applicable law or regulations.

        The taking of any action and the incurring of any expense by the tax
matters partner in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the tax
matters partner and the provisions relating to indemnification of the General
Partner set forth in Section 7.7 hereof shall be fully applicable to the tax
matters partner in its capacity as such.

        C.    Reimbursement.    The tax matters partner shall receive no
compensation for its services. All third party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees and expenses) shall be borne by the Partnership. Nothing herein
shall be construed to restrict the Partnership from engaging an accounting firm
or a law firm to assist the tax matters partner in discharging its duties
hereunder, as long as the compensation paid by the Partnership for such services
is reasonable.

        Section 10.04. Organizational Expenses

        The Partnership shall elect to deduct expenses, if any, incurred by it
in organizing the Partnership ratably over a sixty (60) month period as provided
in Section 709 of the Code.

43

--------------------------------------------------------------------------------

        Section 10.05. Withholding

        Each Limited Partner hereby authorizes the Partnership to withhold from
or pay on behalf of or with respect to such Limited Partner any amount of
federal, state, local, or foreign taxes that the General Partner determines that
the Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Section 1441, 1442, 1445, or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
recourse loan by the Partnership to such Limited Partner, which loan shall be
repaid by such Limited Partner within fifteen (15) days after notice from the
General Partner that such payment must be made unless (i) the Partnership
withholds such payment from a distribution which would otherwise be made to the
Limited Partner or (ii) the General Partner determines, in its sole and absolute
discretion, that such payment may be satisfied out of the available funds of the
Partnership which would, but for such payment, be distributed to the Limited
Partner. Any amounts withheld pursuant to the foregoing clauses (i) or
(ii) shall be treated as having been distributed to such Limited Partner. Each
Limited Partner hereby unconditionally and irrevocably grants to the Partnership
a security interest in such Limited Partner's Partnership Interest to secure
such Limited Partner's obligation to pay to the Partnership any amounts required
to be paid pursuant to this Section 10.5. In the event that a Limited Partner
fails to pay any amounts owed to the Partnership pursuant to this Section 10.5
when due, the General Partner may, in its sole and absolute discretion, elect to
make the payment to the Partnership on behalf of such defaulting Limited
Partner, and in such event shall be deemed to have loaned such amount to such
defaulting Limited Partner and shall succeed to all rights and remedies of the
Partnership as against such defaulting Limited Partner (including, without
limitation, the right to receive distributions). Any amounts payable by a
Limited Partner hereunder shall bear interest at the base rate on corporate
loans at large United States money center commercial banks, as published from
time to time in the Wall Street Journal, plus four (4) percentage points (but
not higher than the maximum lawful rate) from the date such amount is due (i.e.,
fifteen (15) days after demand) until such amount is paid in full. Each Limited
Partner shall take such actions as the Partnership or the General Partner shall
request in order to perfect or enforce the security interest created hereunder.

44

--------------------------------------------------------------------------------




ARTICLE XI.

TRANSFERS AND WITHDRAWALS


        Section 11.01. Transfer

        A.    Definition.    The term "transfer," when used in this Article XI
with respect to a Partnership Interest or a Partnership Unit, shall be deemed to
refer to a transaction by which the General Partner purports to assign all or
any part of its General Partnership Interest to another Person or by which a
Limited Partner purports to assign all or any part of its Limited Partnership
Interest to another Person, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange or any other disposition by law
or otherwise. The term "transfer" when used in this Article XI does not include
any redemption or repurchase of Partnership Units by the Partnership from a
Partner (including the General Partner) or acquisition of Partnership Units from
a Limited Partner by the General Partner pursuant to Section 8.6 hereof or
otherwise. No part of the interest of a Limited Partner shall be subject to the
claims of any creditor, any spouse for alimony or support, or to legal process,
and may not be voluntarily or involuntarily alienated or encumbered except as
may be specifically provided for in this Agreement.

        B.    General.    No Partnership Interest shall be transferred, in whole
or in part, except in accordance with the terms and conditions set forth in this
Article XI. Any transfer or purported transfer of a Partnership Interest not
made in accordance with this Article XI shall be null and void.

        Section 11.02. Transfers of Partnership Interests of General Partner

        A. Except for transfers of Partnership Units to the Partnership as
provided in Section 7.5 or Section 8.6 hereof, the General Partner may not
transfer any of its Partnership Interest (including both its General Partnership
Interest and its Limited Partnership Interest) except in connection with a
transaction described in Section 11.2.B below or as otherwise expressly
permitted under this Agreement), nor shall the General Partner withdraw as
General Partner except in connection with a transaction described in
Section 11.2.B below.

        B. The General Partner shall not engage in any merger (including a
triangular merger), consolidation or other combination with or into another
person, sale of all or substantially all of its assets or any reclassification,
recapitalization or change of outstanding Shares (other than a change in par
value, or from par value to no par value, or as a result of a subdivision or
combination as described in the definition of "Conversion Factor") ("Termination
Transaction"), unless the Termination Transaction has been approved by the
Consent of the Partners holding a majority or more of the then outstanding
Percentage Interests (including the effect of any Partnership Units held by the
General Partner) and in connection with which all Limited Partners either will
receive, or will have the right to elect to receive, for each Partnership Unit
an amount of cash, securities, or other property equal to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
paid to a holder of Shares, if any, corresponding to such Partnership Unit that
was issued pursuant to Section 4.2.A hereof in consideration of one such Share
at any time during the period from and after the date on which the Termination
Transaction is consummated; provided that, if, in connection with the
Termination Transaction, a purchase, tender or exchange offer shall have been
made to and accepted by the holders of more than fifty percent (50%) of the
outstanding Shares, each holder of Partnership Units shall receive, or shall
have the right to elect to receive, the greatest amount of cash, securities, or
other property which such holder would have received had it exercised the
Redemption Right and received Shares in exchange for its Partnership Units
immediately prior to the expiration of such purchase, tender or exchange offer
and had thereupon accepted such purchase, tender or exchange offer.

45

--------------------------------------------------------------------------------

        Section 11.03. Limited Partners' Rights to Transfer

        A.    General.    Subject to the provisions of Sections 11.3.C, 11.3.D,
11.3.E, 11.4 and 11.6 below, prior to the second anniversary of the Effective
Date, a Limited Partner may not transfer any of such Limited Partner's rights as
a Limited Partner without the consent of the General Partner, which consent the
General Partner may withhold in its sole discretion if it determines that such a
transfer would cause any or all of the Limited Partners other than the Limited
Partner seeking to transfer its rights as a Limited Partner to be subject to tax
liability as a result of such transfer. Any purported transfer attempted in
violation of the foregoing sentence shall be deemed void ab initio and shall
have no force or effect. Subject to the provisions of Sections 11.3.C, 11.3.D,
11.3.E, 11.4 and 11.6 below, on or after the second anniversary of the Effective
Date, a Limited Partner (other than the General Partner) may transfer, with or
without the consent of the General Partner, all or any portion of its
Partnership Interest, or any of such Limited Partner's rights as a Limited
Partner, provided that prior written notice of such proposed transfer is
delivered to the General Partner.

        B.    Incapacitated Limited Partners.    If a Limited Partner is subject
to Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner's estate shall have all the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partners for the purpose of settling or managing the estate and such
power as the Incapacitated Limited Partner possessed to transfer all or any part
of its interest in the Partnership. The Incapacity of a Limited Partner, in and
of itself, shall not dissolve or terminate the Partnership.

        C.    No Transfers Violating Securities Laws.    The General Partner may
prohibit any transfer of Partnership Units by a Limited Partner if, in the
opinion of legal counsel to the Partnership, such transfer would require filing
of a registration statement under the Securities Act or would otherwise violate
any federal, or state securities laws or regulations applicable to the
Partnership or the Partnership Unit.

        D.    No Transfers Affecting Tax Status of Partnership.    No transfer
of Partnership Units by a Limited Partner (including a redemption or exchange
pursuant to Section 8.6 hereof) may be made to any Person if (i) in the opinion
of legal counsel for the Partnership, it would result in the Partnership being
treated as an association taxable as a corporation for federal income tax
purposes or would result in a termination of the Partnership for federal income
tax purposes (except as a result of the redemption or exchange for Shares of all
Partnership Units held by all Limited Partners other than the General Partner or
the General Partner Entity or any Subsidiary of either the General Partner or
the General Partner Entity or pursuant to a transaction expressly permitted
under Section 7 11.B or Section 11.2 hereof), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of the
General Partner Entity to continue to qualify as a REIT or would subject the
General Partner Entity to any additional taxes under Section 857 or Section 4981
of the Code or (iii) such transfer is effectuated through an "established
securities market" or a "secondary market (or the substantial equivalent
thereof)" within the meaning of Section 7704 of the Code.

        E.    No Transfers to Holders of Nonrecourse Liabilities.    No pledge
or transfer of any Partnership Units may be made to a lender to the Partnership,
or to any Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Partnership, whose loan constitutes a
Nonrecourse Liability without the consent of the General Partner, in its sole
and absolute discretion; provided that, as a condition to such consent the
lender will be required to enter into an arrangement with the Partnership and
the General Partner to exchange or redeem for the Redemption Amount any
Partnership Units transferred or in which a security interest is held
simultaneously with the time at which such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code.

        F.    Transfer Register.    The General Partner shall keep a register
for the Partnership on which the transfer, pledge or release of Partnership
Units shall be shown and pursuant to which entries shall be

46

--------------------------------------------------------------------------------


made to effect all transfers, pledges or releases as required by Sections 8-207,
8-313(1) and 8-321 of the Uniform Commercial Code, as amended, in effect in the
States of New York and Delaware; provided, however, that if there is any
conflict between such requirements, the provisions of the Delaware Uniform
Commercial Code shall govern. The General Partner shall (i) place proper entries
in such register clearly showing each transfer and each pledge and grant of
security interest and the transfer and assignment pursuant thereto, such entries
to be endorsed by the General Partner and (ii) maintain the register and make
the register available for inspection by all of the Partners and their pledgees
at all times during the term of this Agreement. Nothing herein shall be deemed a
consent to any pledge or transfer otherwise prohibited under this Agreement.

        Section 11.04. Substituted Limited Partners

        A.    Consent of General Partner.    No Limited Partner shall have the
right to substitute a transferee as a Limited Partner in its place without the
consent of the General Partner to the admission of a transferee of the interest
of a Limited Partner pursuant to this Section 11.4 as a Substituted Limited
Partner, which consent may be given or withheld by the General Partner in its
sole and absolute discretion. The General Partner's failure or refusal to permit
a transferee of any such interests to become a Substituted Limited Partner shall
not give rise to any cause of action against the Partnership or any Partner.

        B.    Rights of Substituted Limited Partner.    A transferee who has
been admitted as a Substituted Limited Partner in accordance with this
Article XI shall have all the rights and powers and be subject to all the
restrictions and liabilities of a Limited Partner under this Agreement. The
admission of any transferee as a Substituted Limited Partner shall be
conditioned upon the transferee executing and delivering to the Partnership an
acceptance of all the terms and conditions of this Agreement (including, without
limitation, the provisions of Section 15.11 hereof and such other documents or
instruments as may be required to effect the admission).

        C.    Amendment and Restatement of Exhibit A.    Upon the admission of a
Substituted Limited Partner, the General Partner shall amend and restate
Exhibit A hereto to reflect the name, address, Capital Account, number of
Partnership Units, and Percentage Interest of such Substituted Limited Partner
and to eliminate or adjust, if necessary, the name, address, Capital Account and
Percentage Interest of the predecessor of such Substituted Limited Partner.

        Section 11.05. Assignees

        If the General Partner, in its sole and absolute discretion, does not
consent to the admission of any permitted transferee under Section 11.3 above as
a Substituted Limited Partner, as described in Section 11.4 above, such
transferee shall be considered an Assignee for purposes of this Agreement. An
Assignee shall be entitled to all the rights of an assignee of a limited
partnership interest under the Act, including the right to receive distributions
from the Partnership and the share of Net Income, Net Losses, gain, loss and
Recapture Income attributable to the Partnership Units assigned to such
transferee, and shall have the rights granted to the Limited Partners under
Section 8.6 hereof but shall not be deemed to be a holder of Partnership Units
for any other purpose under this Agreement, and shall not be entitled to vote
such Partnership Units in any matter presented to the Limited Partners for a
vote (such Partnership Units being deemed to have been voted on such matter in
the same proportion as all other Partnership Units held by Limited Partners are
voted). In the event any such transferee desires to make a further assignment of
any such Partnership Units, such transferee shall be subject to all the
provisions of this Article XI to the same extent and in the same manner as any
Limited Partner desiring to make an assignment of Partnership Units.

        Section 11.06. General Provisions

47

--------------------------------------------------------------------------------


        A.    Withdrawal of Limited Partner.    No Limited Partner may withdraw
from the Partnership other than as a result of a permitted transfer of all of
such Limited Partner's Partnership Units in accordance with this Article XI or
pursuant to redemption of all of its Partnership Units under Section 8.6 hereof.

        B.    Termination of Status as Limited Partner.    Any Limited Partner
who shall transfer all of its Partnership Units in a transfer permitted pursuant
to this Article XI or pursuant to redemption of all of its Partnership Units
under Section 8.6 hereof shall cease to be a Limited Partner.

        C.    Timing of Transfers.    Transfers pursuant to this Article XI may
only be made on the first day of a fiscal quarter of the Partnership, unless the
General Partner otherwise agrees.

        D.    Allocations.    If any Partnership Interest is transferred during
any quarterly segment of the Partnership's fiscal year in compliance with the
provisions of this Article XI or redeemed or transferred pursuant to Section 8.6
hereof, Net Income, Net Losses, each item thereof and all other items
attributable to such interest for such fiscal year shall be divided and
allocated between the transferor Partner and the transferee Partner by taking
into account their varying interests during the fiscal year in accordance with
Section 706(d) of the Code, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly, or a monthly proration period, in which event Net Income,
Net Losses, each item thereof and all other items attributable to such interest
for such fiscal year shall be prorated based upon the applicable method selected
by the General Partner). Solely for purposes of making such allocations, each of
such items for the calendar month in which the transfer or redemption occurs
shall be allocated to the Person who is a Partner as of midnight on the last day
of said month. All distributions of Available Cash attributable to any
Partnership Unit with respect to which the Partnership Record Date is before the
date of such transfer, assignment or redemption shall be made to the transferor
Partner or the Redeeming Partner, as the case may be, and, in the case of a
transfer or assignment other than a redemption, all distributions of Available
Cash thereafter attributable to such Partnership Unit shall be made to the
transferee Partner.

        E.    Additional Restrictions.    In addition to any other restrictions
on transfer herein contained, including without limitation the provisions of
this Article XI, in no event may any transfer or assignment of a Partnership
Interest by any Partner (including pursuant to Section 8.6 hereof) be made
without the express consent of the General Partner, in its sole and absolute
discretion, (i) to any person or entity who lacks the legal right, power or
capacity to own a Partnership Interest; (ii) in violation of applicable law;
(iii) of any component portion of a Partnership Interest, such as the Capital
Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) if in the opinion of legal counsel to
the Partnership such transfer would cause a termination of the Partnership for
federal or state income tax purposes (except as a result of the redemption or
exchange for Shares of all Partnership Units held by all Limited Partners or
pursuant to a transaction expressly permitted under Section 7.11.B or
Section 11.2 hereof); (v) if in the opinion of counsel to the Partnership, such
transfer would cause the Partnership to cease to be classified as a partnership
for federal income tax purposes (except as a result of the redemption or
exchange for Shares of all Partnership Units held by all Limited Partners or
pursuant to a transaction expressly permitted under Section 7.11.B or
Section 11.2 hereof); (vi) if such transfer would cause the Partnership to
become, with respect to any employee benefit plan subject to Title I of ERISA, a
"party-in-interest" (as defined in Section 3(14) of ERISA) or a "disqualified
person" (as defined in Section 4975(c) of the Code); (vii) if such transfer
would, in the opinion of counsel to the Partnership, cause any portion of the
assets of the Partnership to constitute assets of any employee benefit plan
pursuant to Department of Labor Regulations Section 2510.1101; (viii) if such
transfer requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (ix) if such transfer is
effectuated through an "established securities market" or a "secondary market"
(or the substantial equivalent thereof) within the meaning of Section 7704 of
the Code or such transfer causes the Partnership to become a "publicly traded
partnership," as such term is defined in Section 469(k)(2) or Section 7704(b)

48

--------------------------------------------------------------------------------


of the Code; (x) if such transfer subjects the Partnership to regulation under
the Investment Company Act of 1940, the Investment Advisors Act of 1940 or the
Employee Retirement Income Security Act of 1974, each as amended; (xi) if the
transferee or assignee of such Partnership Interest is unable to make the
representations set forth in Section 15.15 hereof or such transfer could
otherwise adversely affect the ability of the General Partner Entity to remain
qualified as a REIT; or (xii) if in the opinion of legal counsel for the
Partnership, such transfer would adversely affect the ability of the General
Partner Entity to continue to qualify as a REIT or subject the General Partner
Entity to any additional taxes under Section 857 or Section 4981 of the Code.

        F.    Avoidance of "Publicly Traded Partnership" Status.    The General
Partner shall monitor the transfers of interests in the Partnership to determine
(i) if such interests are being traded on an "established securities market" or
a "secondary market (or the substantial equivalent thereof)" within the meaning
of Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Partnership being unable to qualify for at least one of the
"safe harbors" set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as "readily tradable on a secondary market (or the
substantial equivalent thereof") within the meaning of Section 7704 of the Code
(the "Safe Harbors"). The General Partner shall take all steps reasonably
necessary or appropriate to prevent any trading of interests or any recognition
by the Partnership of transfers made on such markets and, except as otherwise
provided herein, to insure that at least one of the Safe Harbors is met.


ARTICLE XII.

ADMISSION OF PARTNERS


        Section 12.01. Admission of Successor General Partner

        A successor to all of the General Partner's General Partnership Interest
pursuant to Section 11.2 hereof who is proposed to be admitted as a successor
General Partner shall be admitted to the Partnership as the General Partner,
effective upon such transfer. Any such transferee shall carry on the business of
the Partnership without dissolution. In each case, the admission shall be
subject to the successor General Partner's executing and delivering to the
Partnership an acceptance of all of the terms and conditions of this Agreement
and such other documents or instruments as may be required to effect the
admission.

        Section 12.02. Admission of Additional Limited Partners

        A.    General.    No Person shall be admitted as an Additional Limited
Partner without the consent of the General Partner, which consent shall be given
or withheld in the General Partner's sole and absolute discretion. A Person who
makes a Capital Contribution to the Partnership in accordance with this
Agreement, including, without limitation, pursuant to Section 4.1.C hereof, or
who exercises an option to receive Partnership Units shall be admitted to the
Partnership as an Additional Limited Partner only with the consent of the
General Partner and only upon furnishing to the General Partner (i) evidence of
acceptance in form satisfactory to the General Partner of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 15.11 hereof and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person's admission as an Additional Limited Partner. The
admission of any Person as an Additional Limited Partner shall become effective
on the date upon which the name of such Person is recorded on the books and
records of the Partnership, following the consent of the General Partner to such
admission.

        B.    Allocations to Additional Limited Partners.    If any Additional
Limited Partner is admitted to the Partnership on any day other than the first
day of a Partnership Year, then Net Income, Net Losses, each item thereof and
all other items allocable among Partners and Assignees for such

49

--------------------------------------------------------------------------------


Partnership Year shall be allocated among such Additional Limited Partner and
all other Partners and Assignees by taking into account their varying interests
during the Partnership Year in accordance with Section 706(d) of the Code, using
the interim closing of the books method (unless the General Partner, in its sole
and absolute discretion, elects to adopt a daily, weekly or monthly proration
method, in which event Net Income, Net Losses, and each item thereof would be
prorated based upon the applicable period selected by the General Partner).
Solely for purposes of making such allocations, each of such items for the
calendar month in which an admission of any Additional Limited Partner occurs
shall be allocated among all the Partners and Assignees including such
Additional Limited Partner. All distributions of Available Cash with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Partners and Assignees other than the Additional Limited Partner,
and all distributions of Available Cash thereafter shall be made to all the
Partners and Assignees including such Additional Limited Partner.

        Section 12.03. Amendment of Agreement and Certificate of Limited
Partnership

        For the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary and appropriate under the Act to amend the
records of the Partnership (including an amendment and restatement of Exhibit A
hereto) and, if necessary, to prepare as soon as practical an amendment of this
Agreement and, if required by law, shall prepare and file an amendment to the
Certificate and may for this purpose exercise the power of attorney granted
pursuant to Section 15.11 hereof.


ARTICLE XIII.

DISSOLUTION AND LIQUIDATION


        Section 13.01. Dissolution

        The Partnership shall not be dissolved by the admission of Substituted
Limited Partners or Additional Limited Partners or by the admission of a
successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner shall
continue the business of the Partnership. The Partnership shall dissolve, and
its affairs shall be wound up, upon the first to occur of any of the following
("Liquidating Events"):

        (i) the expiration of its term as provided in Section 2.4 hereof;

        (i) an event of withdrawal of the General Partner, as defined in the Act
(other than an event of bankruptcy), unless, within ninety (90) days after the
withdrawal a "majority in interest" (as defined below) of the remaining Partners
Consent in writing to continue the business of the Partnership and to the
appointment, effective as of the date of withdrawal, of a substitute General
Partner;

        (ii) an election to dissolve the Partnership made by the General
Partner, in its sole and absolute discretion, on or after January 1, 2047;

        (iii) entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;

        (v) the sale of all or substantially all of the assets and properties of
the Partnership for cash or for marketable securities (subject to
Section 7.11.C); or

        (iv) a final and nonappealable judgment is entered by a court of
competent jurisdiction ruling that the General Partner is bankrupt or insolvent,
or a final and nonappealable order for relief is entered by a court with
appropriate jurisdiction against the General Partner, in each case under any
federal or state bankruptcy or insolvency laws as now or hereafter in effect,
unless prior to or within ninety days after of the entry of such order or
judgment a "majority in interest" (as defined below) of the remaining Partners
Consent in writing to continue the business of the Partnership and to the

50

--------------------------------------------------------------------------------

appointment, effective as of a date prior to the date of such order or judgment,
of a substitute General Partner.

        As used herein, a "majority in interest" shall refer to Partners
(excluding the General Partner) who hold more than fifty percent (50%) of the
outstanding Percentage Interests not held by the General Partner.

        Section 13.02. Winding Up

        A.    General.    Upon the occurrence of a Liquidating Event, the
Partnership shall continue solely for the purposes of winding up its affairs in
an orderly manner, liquidating its assets, and satisfying the claims of its
creditors and Partners. No Partner shall take any action that is inconsistent
with, or not necessary to or appropriate for, the winding up of the
Partnership's business and affairs. The General Partner (or, in the event there
is no remaining General Partner, any Person elected by a majority in interest of
the Limited Partners (the "Liquidator")) shall be responsible for overseeing the
winding up and dissolution of the Partnership and shall take full account of the
Partnership's liabilities and property and the Partnership property shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom (which may, to the extent determined by the General
Partner, include equity or other securities of the General Partner or any other
entity) shall be applied and distributed in the following order:

(1)First, to the payment and discharge of all of the Partnership's debts and
liabilities to creditors other than the Partners;

(2)Second, to the payment and discharge of all of the Partnership's debts and
liabilities to the Partners; and

(3)The balance, if any, to the Partners in accordance with their Capital
Accounts, after giving effect to all contributions, distributions, and
allocations for all periods.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

        B.    Deferred Liquidation.    Notwithstanding the provisions of
Section 13.2.A above which require liquidation of the assets of the Partnership,
but subject to the order of priorities set forth therein, if prior to or upon
dissolution of the Partnership the Liquidator determines that an immediate sale
of part or all of the Partnership's assets would be impractical or would cause
undue loss to the Partners, the Liquidator may, in its sole and absolute
discretion, defer for a reasonable time the liquidation of any assets except
those necessary to satisfy liabilities of the Partnership (including to those
Partners as creditors) or distribute to the Partners, in lieu of cash, as
tenants in common and in accordance with the provisions of Section 13.2.A above,
undivided interests in such Partnership assets as the Liquidator deems not
suitable for liquidation. Any such distributions in kind shall be made only if,
in the good faith judgment of the Liquidator, such distributions in kind are in
the best interest of the Partners, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time. The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.

        Section 13.03. Compliance with Timing Requirements of Regulations

        Subject to Section 13.4 below, in the event the Partnership is
"liquidated" within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),
distributions shall be made pursuant to this Article XIII to the General Partner
and Limited Partners who have positive Capital Accounts in compliance with
Regulations Section 1.704-1(b)(2)(ii)(b)(2). If any Partner has a deficit
balance in its Capital Account (after giving effect to all contributions,
distributions and allocations for all taxable years, including the year during
which such liquidation occurs), such Partner shall have no obligation to make
any

51

--------------------------------------------------------------------------------


contribution to the capital of the Partnership with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever. In the discretion of the General
Partner, a pro rata portion of the distributions that would otherwise be made to
the General Partner and Limited Partners pursuant to this Article XIII may be:
(A) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership (in which case the
assets of any such trust shall be distributed to the General Partner and Limited
Partners from time to time, in the reasonable discretion of the General Partner,
in the same proportions as the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement); or (B) withheld to provide a
reasonable reserve for Partnership liabilities (contingent or otherwise) and to
reflect the unrealized portion of any installment obligations owed to the
Partnership, provided that such withheld amounts shall be distributed to the
General Partner and Limited Partners as soon as practicable.

        Section 13.04. Deemed Distribution and Recontribution

        Notwithstanding any other provision of this Article XIII, in the event
the Partnership is deemed liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership's property shall not be liquidated, the Partnership's liabilities
shall not be paid or discharged and the Partnership's affairs shall not be wound
up. Instead, for federal income tax purposes and for purposes of maintaining
Capital Accounts pursuant to Exhibit B hereto, the Partnership shall be deemed
to have distributed its assets in kind to the General Partner and Limited
Partners, who shall be deemed to have assumed and taken such assets subject to
all Partnership liabilities, all in accordance with their respective Capital
Accounts. Immediately thereafter, the General Partner and Limited Partners shall
be deemed to have recontributed the Partnership assets in kind to the
Partnership, which shall be deemed to have assumed and taken such assets subject
to all such liabilities.

        Section 13.05. Rights of Limited Partners

        Except as otherwise provided in this Agreement, each Limited Partner
shall look solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise expressly provided in
this Agreement, no Limited Partner shall have priority over any other Limited
Partner as to the return of its Capital Contributions, distributions, or
allocations.

        Section 13.06. Notice of Dissolution

        In the event a Liquidating Event occurs or an event occurs that would,
but for provisions of an election or objection by one or more Partners pursuant
to Section 13.1 above, result in a dissolution of the Partnership, the General
Partner shall, within thirty (30) days thereafter, provide written notice
thereof to each of the Partners and to all other parties with whom the
Partnership regularly conducts business (as determined in the discretion of the
General Partner) and shall publish notice thereof in a newspaper of general
circulation in each place in which the Partnership regularly conducts business
(as determined in the discretion of the General Partner).

        Section 13.07. Cancellation of Certificate of Limited Partnership

        Upon the completion of the liquidation of the Partnership cash and
property as provided in Section 13.2 above, the Partnership shall be terminated
and the Certificate and all qualifications of the Partnership as a foreign
limited partnership in jurisdictions other than the State of Delaware shall be
canceled and such other actions as may be necessary to terminate the Partnership
shall be taken.

52

--------------------------------------------------------------------------------

        Section 13.08. Reasonable Time for Winding Up

        A reasonable time shall be allowed for the orderly winding up of the
business and affairs of the Partnership and the liquidation of its assets
pursuant to Section 13.2 above, in order to minimize any losses otherwise
attendant upon such winding-up, and the provisions of this Agreement shall
remain in effect among the Partners during the period of liquidation.

        Section 13.09. Waiver of Partition

        Each Partner hereby waives any right to partition of the Partnership
property.

        Section 13.10. Liability of Liquidator

        The Liquidator shall be indemnified and held harmless by the Partnership
in the same manner and to the same degree as an Indemnitee may be indemnified
pursuant to Section 7.11 hereof.

53

--------------------------------------------------------------------------------




ARTICLE XIV.

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS


        Section 14.01.    Amendments.

        A.    General.    Amendments to this Agreement may be proposed by the
General Partner or by any Limited Partners holding twenty-five percent (25%) or
more of the Partnership Interests. Following such proposal (except an amendment
pursuant to Section 14.1.B below), the General Partner shall submit any proposed
amendment to the Limited Partners. The General Partner shall seek the written
vote of the Partners on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that it may deem appropriate. For
purposes of obtaining a written vote, the General Partner may require a response
within a reasonable specified time, but not less than fifteen (15) days, and
failure to respond in such time period shall constitute a vote which is
consistent with the General Partner's recommendation with respect to the
proposal. Except as provided in Section 14.1.B, 14.1.C or 14.1.D below, a
proposed amendment shall be adopted and be effective as an amendment hereto if
it is approved by the General Partner and it receives the Consent of Partners
holding a majority of the Percentage Interests of the Limited Partners
(including Limited Partnership Interests held by the General Partner).

        B.    Amendments Not Requiring Limited Partner
Approval.    Notwithstanding Section 14.1.A or Section 14.1.C hereof, the
General Partner shall have the power, without the Consent of the Limited
Partners, to amend this Agreement as may be required to facilitate or implement
any of the following purposes:

        (1)    to add to the obligations of the General Partner or surrender any
right or power granted to the General Partner or any Affiliate of the General
Partner for the benefit of the Limited Partners;

        (2)    to reflect the admission, substitution, termination or withdrawal
of any Partner in accordance with this Agreement;

        (3)    to set forth the designations, rights, powers, duties, and
preferences of the holders of any additional Partnership Interests issued
pursuant to Article IV hereof;

        (4)    to reflect a change that does not adversely affect any of the
Limited Partners in any material respect, or to cure any ambiguity, correct or
supplement any provision in this Agreement not inconsistent with law or with
other provisions, or make other changes with respect to matters arising under
this Agreement that will not be inconsistent with law or with the provisions of
this Agreement or as may be expressly provided by any other provisions of this
Agreement; and

        (5)    to satisfy any requirements, conditions, or guidelines contained
in any order, directive, opinion, ruling or regulation of a federal, state or
local agency or contained in federal, state or local law.

The General Partner shall notify the Limited Partners when any action under this
Section 14.1.B is taken in the next regular communication to the Limited
Partners.

        C.    Amendments Requiring Limited Partner Approval (Excluding General
Partner).    Notwithstanding Section 14 1.A above, without the Consent of the
Outside Limited Partners, the General Partner shall not amend Section 4.2.A,
Section 5.1.E, Section 7.1.A (second sentence only), Section 7.5, Section 7.6,
Section 7.8, Section 7.11.B, Section 11.2, Section 13.1, this Section 14.1.C or
Section 14.2.

        D.    Other Amendments Requiring Certain Limited Partner
Approval.    Notwithstanding anything in this Section 14.1 to the contrary, this
Agreement shall not be amended with respect to any Partner adversely affected
without the Consent of such Partner adversely affected if such amendment would

54

--------------------------------------------------------------------------------


(i) convert a Limited Partner's interest in the Partnership into a general
partner's interest, (ii) modify the limited liability of a Limited Partner,
(iii) amend Section 7.11.A, (iv) amend Article V, Article VI, or
Section 13.2.A(3) (except as permitted pursuant to Sections 4.2, 5.1.E, 5.4, 6.2
and 14.1(B)(3)), (v) amend Section 8.6 or any defined terms set forth in
Article I that relate to the Redemption Right (except as permitted in
Section 8.6.E), or (vi) amend this Section 14.1.D. Moreover, this Agreement may
be amended by the General Partner to provide that certain Limited Partners have
the obligation, upon liquidation of their interests in the Partnership (within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g)), to restore to the
Partnership the amounts of their negative Capital Account balances, if any, for
the benefit of creditors of the Partnership or Partners with positive Capital
Account balances or both, together with any necessary corresponding amendments
(including corresponding amendments to Sections 6.1.A, 6.1.B and Exhibit C),
with the consent of only such Limited Partners and of any other Limited Partners
already subject to such a restoration obligation whose restoration obligation
may be affected by such amendment.

        In addition, any amendment to Section 7.11.C of this Agreement shall
require the following consent:

        (i)    In the event that the amendment to Section 7.11.C affects the 673
First Avenue Property or the rights of holders of 673 First Avenue Units, such
amendment shall require the Consent of Partners (other than the General Partner
or the General Partner Entity or any Subsidiary of either the General Partner or
the General Partner Entity) who hold seventy-five percent (75%) of the 673 First
Avenue Units;

        (i)    In the event that the amendment to Section 7.11.C affects the 470
Park Avenue South Property or the rights of holders of 470 Park Avenue South
Units, such amendment shall require the Consent of Partners (other than the
General Partner or the General Partner Entity or any Subsidiary of either the
General Partner or the General Partner Entity) who hold seventy-five percent
(75%) of the 470 Park Avenue South Units.

        E.    Amendment and Restatement of Exhibit A Not An
Amendment.    Notwithstanding anything in this Article XIV or elsewhere in this
Agreement to the contrary, any amendment and restatement of Exhibit A hereto by
the General Partner to reflect events or changes otherwise authorized or
permitted by this Agreement, whether pursuant to Section 7.1.A(20) hereof or
otherwise, shall not be deemed an amendment of this Agreement and may be done at
any time and from time to time, as necessary by the General Partner without the
Consent of the Limited Partners.

        Section 14.02.    Meetings of the Partners

        A.    General.    Meetings of the Partners may be called by the General
Partner and shall be called upon the receipt by the General Partner of a written
request by Limited Partners holding twenty-five percent (25%) or more of the
Partnership Interests. The call shall state the nature of the business to be
transacted. Notice of any such meeting shall be given to all Partners not less
than seven (7) days nor more than thirty (30) days prior to the date of such
meeting. Partners may vote in person or by proxy at such meeting. Whenever the
vote or Consent of Partners is permitted or required under this Agreement, such
vote or Consent may be given at a meeting of Partners or may be given in
accordance with the procedure prescribed in Section 14.1.A above. Except as
otherwise expressly provided in this Agreement, the Consent of holders of a
majority of the Percentage Interests held by Limited Partners (including Limited
Partnership Interests held by the General Partner) shall control.

        B.    Actions Without a Meeting.    Any action required or permitted to
be taken at a meeting of the Partners may be taken without a meeting if a
written consent setting forth the action so taken is signed by a majority of the
Percentage Interests of the Partners (or such other percentage as is expressly
required by this Agreement). Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of a majority of
the Percentage Interests of the Partners

55

--------------------------------------------------------------------------------


(or such other percentage as is expressly required by this Agreement). Such
consent shall be filed with the General Partner. An action so taken shall be
deemed to have been taken at a meeting held on the effective date so certified.

        C.    Proxy.    Each Limited Partner may authorize any Person or Persons
to act for him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy. Every
proxy shall be revocable at the pleasure of the Limited Partner executing it.
Such revocation to be effective upon the Partnership's receipt of notice thereof
in writing.

        D.    Conduct of Meeting.    Each meeting of Partners shall be conducted
by the General Partner or such other Person as the General Partner may appoint
pursuant to such rules for the conduct of the meeting as the General Partner or
such other Person deems appropriate.


ARTICLE XV.

GENERAL PROVISIONS


        Section 15.01.    Addresses and Notice

        Any notice, demand, request or report required or permitted to be given
or made to a Partner or Assignee under this Agreement shall be in writing and
shall be deemed given or made when delivered in person or when sent by first
class United States mail or by other means of written communication to the
Partner or Assignee at the address set forth in Exhibit A hereto or such other
address as the Partners shall notify the General Partner in writing.

        Section 15.02.    Titles and Captions

        All article or section titles or captions in this Agreement are for
convenience only. They shall not be deemed part of this Agreement and in no way
define, limit, extend or describe the scope or intent of any provisions hereof.
Except as specifically provided otherwise, references to "Articles" and
"Sections" are to Articles and Sections of this Agreement.

        Section 15.03.    Pronouns and Plurals

        Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

        Section 15.04.    Further Action

        The parties shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.

        Section 15.05.    Binding Effect

        This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

        Section 15.06.    Creditors

        Other than as expressly set forth herein with regard to any Indemnitee,
none of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.

56

--------------------------------------------------------------------------------


        Section 15.07.    Waiver

        No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

        Section 15.08.    Counterparts

        This Agreement may be executed in counterparts, all of which together
shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Each party shall become bound by this Agreement immediately
upon affixing its signature hereto.

        Section 15.09.    Applicable Law

        This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.

        Section 15.10.    Invalidity of Provisions

        If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

        Section 15.11.    Power of Attorney

        A.    General.    Each Limited Partner and each Assignee who accepts
Partnership Units (or any rights, benefits or privileges associated therewith)
is deemed to irrevocably constitute and appoint the General Partner, any
Liquidator and authorized officers and attorneys-in-fact of each, and each of
those acting singly, in each case with full power of substitution, as its true
and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead to:

        (1)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments or restatements thereof) that the General Partner or any Liquidator
deems appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the limited partners have limited liability) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property, (b) all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms, (c) all conveyances
and other instruments or documents that the General Partner or any Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation, (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article XI, XII or XIII hereof or the Capital
Contribution of any Partner and (e) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and

        (2)    execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or any Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action which is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or appropriate or necessary, in the
sole discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

57

--------------------------------------------------------------------------------




        Nothing contained in this Section 15.11 shall be construed as
authorizing the General Partner or any Liquidator to amend this Agreement except
in accordance with Article XIV hereof or as may be otherwise expressly provided
for in this Agreement.

        B.    Irrevocable Nature.    The foregoing power of attorney is hereby
declared to be irrevocable and a power coupled with an interest, in recognition
of the fact that each of the Partners will be relying upon the power of the
General Partner or any Liquidator to act as contemplated by this Agreement in
any filing or other action by it on behalf of the Partnership, and it shall
survive and not be affected by the subsequent Incapacity of any Limited Partner
or Assignee and the transfer of all or any portion of such Limited Partner's or
Assignee's Partnership Units and shall extend to such Limited Partner's or
Assignee's heirs, successors, assigns and personal representatives. Each such
Limited Partner or Assignee hereby agrees to be bound by any representation made
by the General Partner or any Liquidator, acting in good faith pursuant to such
power of attorney; and each such Limited Partner or Assignee hereby waives any
and all defenses which may be available to contest, negate or disaffirm the
action of the General Partner or any Liquidator, taken in good faith under such
power of attorney. Each Limited Partner or Assignee shall execute and deliver to
the General Partner or the Liquidator, within fifteen (15) days after receipt of
the General Partner's or Liquidator's request therefor, such further
designation, powers of attorney and other instruments as the General Partner or
the Liquidator, as the case may be, deems necessary to effectuate this Agreement
and the purposes of the Partnership.

        Section 15.12.    Entire Agreement

        This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any prior
written oral understandings or agreements among them with respect thereto.

        Section 15.13.    No Rights as Stockholders

        Nothing contained in this Agreement shall be construed as conferring
upon the holders of the Partnership Units any rights whatsoever as stockholders
of the General Partner Entity, including, without limitation, any right to
receive dividends or other distributions made to stockholders of the General
Partner Entity or to vote or to consent or receive notice as stockholders in
respect to any meeting of stockholders for the election of directors of the
General Partner Entity or any other matter.

        Section 15.14.    Limitation to Preserve REIT Status

        To the extent that any amount paid or credited to the General Partner or
its officers, directors, employees or agents pursuant to Section 7.4 or
Section 7.7 hereof would constitute gross income to the General Partner Entity
for purposes of Section 856(c)(2) or 856(c)(3) of the Code (a "General Partner
Payment") then, notwithstanding any other provision of this Agreement, the
amount of such General Partner Payments for any fiscal year shall not exceed the
lesser of:

        (i)    an amount equal to the excess, if any, of (a) 4.20% of the
General Partner Entity's total gross income (but not including the amount of any
General Partner Payments) for the fiscal year which is described in subsections
(A) though (H) of Section 856(c)(2) of the Code over (b) the amount of gross
income (within the meaning of Section 856(c)(2) of the Code) derived by the
General Partner Entity from sources other than those described in subsections
(A) through (H) of Section 856(c)(2) of the Code (but not including the amount
of any General Partner Payments); or

        (i)    an amount equal to the excess, if any of (a) 25% of the General
Partner Entity's total gross income (but not including the amount of any General
Partner Payments) for the fiscal year which is described in subsections
(A) through (I) of Section 856(c)(3) of the Code over (b) the amount of gross
income (within the meaning of Section 856(c)(3) of the Code) derived by the
General Partner Entity from sources other than those described in subsections
(A) through (I) of Section 856(c)(3) of the Code (but not including the amount
of any General Partner Payments);

58

--------------------------------------------------------------------------------




provided, however, that General Partner Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the General Partner
Entity, as a condition precedent, obtains an opinion of tax counsel that the
receipt of such excess amounts would not adversely affect the General Partner
Entity's ability to qualify as a REIT. To the extent General Partner Payments
may not be made in a year due to the foregoing limitations, such General Partner
Payments shall carry over and be treated as arising in the following year,
provided, however, that such amounts shall not carry over for more than five
years, and if not paid within such five year period, shall expire; provided,
further, that (i) as General Partner Payments are made, such payments shall be
applied first to carryover amounts outstanding, if any, and (ii) with respect to
carryover amounts for more than one Partnership Year, such payments shall be
applied to the earliest Partnership Year first.

59

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

    GENERAL PARTNER:
SL GREEN REALTY CORP.
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
LIMITED PARTNERS:
SL GREEN REALTY CORP.
 
 
By:


--------------------------------------------------------------------------------

Name: Stephen L. Green
Title:
 
 
HIPPOMENES ASSOCIATES, LLC
 
 
By:


--------------------------------------------------------------------------------

Name: Stephen L. Green
Title: Member
 
 
470 PARK SOUTH ASSOCIATES, L.P.
 
 
By:


--------------------------------------------------------------------------------

Benjamin P. Feldman
Attorney-in-Fact
 
 
Stanley Nelson
(By: Benjamin P. Feldman, Attorney-in-Fact)
 
 
Carol Nelson
(By: Benjamin P. Feldman, Attorney-in-Fact)
 
 
Sheldon Lowe
(By: Benjamin P. Feldman, Attorney-in-Fact)

60

--------------------------------------------------------------------------------


 
 
MIAMI CORP.
 
 
By:


--------------------------------------------------------------------------------

Benjamin P. Feldman
Attorney-in-Fact
 
 
SL GREEN PROPERTIES, INC.
 
 
By:


--------------------------------------------------------------------------------

Stephen L. Green
President
 
 
EBG MIDTOWN SOUTH CORP.
 
 
By:


--------------------------------------------------------------------------------

Stephen L. Green
President
 
 
64-36 REALTY ASSOCIATES
By: S.L. Green Properties, Inc., general partner
 
 
By:


--------------------------------------------------------------------------------

Stephen L. Green
President
 
 
673 FIRST ASSOCIATES, L.P.
By: 673 First Realty Corp., general partner
 
 
By:


--------------------------------------------------------------------------------

Stephen L. Green
President

61

--------------------------------------------------------------------------------


 
 
29/35 REALTY ASSOCIATES, L.P.
By: S.L. Green Properties, Inc., a general partner
 
 
By:


--------------------------------------------------------------------------------

Stephen L. Green
President
 
 
By: 29 W. 35th Realty Corp., a general partner
 
 
GREEN 6th AVENUE ASSOCIATES, L.P.
By: S.L. Green Leasing, Inc., general partner
 
 
By:


--------------------------------------------------------------------------------

Stephen L. Green
President
 
 
S.L. GREEN LEASING, INC.
 
 
By:


--------------------------------------------------------------------------------

Stephen L. Green
President

62

--------------------------------------------------------------------------------




EXHIBIT A
PARTNERS AND PARTNERSHIP INTERESTS


Name and Address of Partner


--------------------------------------------------------------------------------

  Class A
Partnership
Units

--------------------------------------------------------------------------------

  Class B
Partnership
Units

--------------------------------------------------------------------------------

  Class A
Preferred
Partnership
Units

--------------------------------------------------------------------------------

  Agreed Initial
Capital
Account

--------------------------------------------------------------------------------

  Percentage
Interest

--------------------------------------------------------------------------------

  GENERAL PARTNER:                         SL Green Realty Corp.
70 West 36th Street
New York, New York 10018   146,755       4,600,000   $ 118,506,028   1.00 %
LIMITED PARTNERS:
 
 
 
 
 
 
 
 
 
 
 
 
SL Green Realty Corp.
70 West 36th Street
New York, New York 10018
 
12,145,555
 
 
 
 
 
 
476,722,457
 
90.738
%
Hippomenes Associates, LLC
70 West 36th Street
New York, New York 10018
 
108,195
 
 
 
 
 
 
2,272,095
 
0.379
%
Stephen L. Green
70 West 36th Street
New York, New York 10018
 
572,012
 
 
 
 
 
 
12,012,252
 
2.003
%
673 Realty Corp.
70 West 36th Street
New York, New York 10018
 
3,810
 
 
 
 
 
 
80,010
 
0.013
%
Stanley and Carol Nelson
 
4,762
 
 
 
 
 
 
100,002
 
0.017
%
Sheldon Lowe
 
16,190
 
 
 
 
 
 
339,990
 
0.057
%
Miami Corp.
 
476
 
 
 
 
 
 
9,996
 
0.002
%
S.L. Green Properties, Inc.
70 West 36th Street
New York, New York 10018
 
905,485
 
 
 
 
 
 
19,015,185
 
3.171
%
EBG Midtown South Corp.
70 West 36th Street
New York, New York 10018
 
476
 
 
 
 
 
 
9,996
 
0.002
%
Green 6th Avenue Associates, L.P.
70 West 36th Street
New York, New York 10018
 
304,846
 
 
 
 
 
 
6,401,766
 
1.067
%
Northwest Partners
70 West 36th Street
New York, New York 10018
 
211,904
 
 
 
 
 
 
4,449,984
 
0.742
%
PLR Associates
70 West 36th Street
New York, New York 10018
 
19,048
 
 
 
 
 
 
400,008
 
0.067
%
Estate of Aaron Levy
 
2,619
 
 
 
 
 
 
54,999
 
0.009
%
Neil Cohen
 
19,048
 
 
 
 
 
 
400,008
 
0.067
%

63

--------------------------------------------------------------------------------

Nancy A. Peck
70 West 36th Street
New York, New York 10018   19,048             400,008   0.067 %
Benjamin P. Feldman
70 West 36th Street
New York, New York 10018
 
18,698
 
 
 
 
 
 
392,658
 
0.065
%
Louis A. Olsen
70 West 36th Street
New York, New York 10018
 
7,619
 
 
 
 
 
 
159,999
 
0.027
%
Robert Ivanhoe
125 Lower Cross Road
Greenwich, CT 06831
 
47,619
 
 
 
 
 
 
999,999
 
0.167
%
Paul J. Konigsberg
66 Talcott Road
Rye Brook, NY 10573
 
26,492
 
 
 
 
 
 
556,332
 
0.093
%
Jeffrey Konigsberg
55 W. 14th Street
New York, NY
 
1,000
 
 
 
 
 
 
21,000
 
0.004
%
Stephen Konigsberg
55 W. 14th Street
New York, NY
 
1,000
 
 
 
 
 
 
21,000
 
0.004
%
Robert Konigsberg
88 Osborn Road
Harrison, New York 10528
 
25,492
 
 
 
 
 
 
535,332
 
0.089
%
Joshua Konigsberg
500 E. 85th Street
New York, NY 10028
 
1,000
 
 
 
 
 
 
21,000
 
0.004
%
Gregory Reimer
c/o Robert Konigsberg
88 Osborn Road
Harrison, NY 10528
 
1,000
 
 
 
 
 
 
21,000
 
0.004
%
James Ryan Konigsberg
c/o Robert Konigsberg
88 Osborn Road
Harrison, NY 10528
 
1,000
 
 
 
 
 
 
21,000
 
0.004
%
Nancy Mendelow
88 Central Park West
New York, NY 10023
 
64,445
 
 
 
 
 
 
1,353,345
 
0.226
%    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  TOTAL   14,675,594       4,600,000   $ 645,277,449   100.00 %    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Dated as of May 18, 1998

64

--------------------------------------------------------------------------------




EXHIBIT B
CAPITAL ACCOUNT MAINTENANCE


1.Capital Accounts of the Partners

        A. The Partnership shall maintain for each Partner a separate Capital
Account in accordance with the rules of Regulations Section 1.704-l(b)(2)(iv).
Such Capital Account shall be increased by (i) the amount of all Capital
Contributions and any other deemed contributions made by such Partner to the
Partnership pursuant to this Agreement and (ii) all items of Partnership income
and gain (including income and gain exempt from tax) computed in accordance with
Section 1.B hereof and allocated to such Partner pursuant to Section 6.1 of the
Agreement and Exhibit C hereof, and decreased by (x) the amount of cash or
Agreed Value of all actual and deemed distributions of cash or property made to
such Partner pursuant to this Agreement and (y) all items of Partnership
deduction and loss computed in accordance with Section 1.B hereof and allocated
to such Partner pursuant to Section 6.1 of the Agreement and Exhibit C hereof.

        B. For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners' Capital Accounts, unless
otherwise specified in this Agreement, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes determined in
accordance with Section 703(a) of the Code (for this purpose all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:

        (1) Except as otherwise provided in Regulations
Section 1.704-l(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Partnership, provided that the amounts of any
adjustments to the adjusted bases of the assets of the Partnership made pursuant
to Section 734 of the Code as a result of the distribution of property by the
Partnership to a Partner (to the extent that such adjustments have not
previously been reflected in the Partners' Capital Accounts) shall be reflected
in the Capital Accounts of the Partners in the manner and subject to the
limitations prescribed in Regulations Section 1.704-l(b)(2)(iv) (m)(4).

        (2) The computation of all items of income, gain, and deduction shall be
made without regard to the fact that items described in Sections 705(a)(1)(B) or
705(a)(2)(B) of the Code are not includable in gross income or are neither
currently deductible nor capitalized for federal income tax purposes.

        (3) Any income, gain or loss attributable to the taxable disposition of
any Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership's Carrying Value with respect to such property as of such date.

        (4) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.

        (5) In the event the Carrying Value of any Partnership Asset is adjusted
pursuant to Section 1.D hereof, the amount of any such adjustment shall be taken
into account as gain or loss from the disposition of such asset.

        (6) Any items specially allocated under Section 2 of Exhibit C hereof
shall not be taken into account.

        C. Generally, a transferee (including any Assignee) of a Partnership
Unit shall succeed to a pro rata portion of the Capital Account of the
transferor, including where the transfer causes a termination of the Partnership
under Section 708(b)(1)(B) of the Code, in which case the Capital Account of the

65

--------------------------------------------------------------------------------

transferee and the Capital Accounts of the other holders of Partnership Units in
the terminated Partnership shall carry over to the new Partnership that is
formed, for federal income tax purposes, as a result of the termination. In such
event, the Carrying Values of the Partnership properties in the reconstituted
Partnership shall remain the same as they were in the terminated Partnership and
the Capital Accounts of such reconstituted Partnership shall be maintained in
accordance with the principles of this Exhibit B.

        D. (1) Consistent with the provisions of Regulations
Section 1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the Carrying
Values of all Partnership assets shall be adjusted upward or downward to reflect
any Unrealized Gain or Unrealized Loss attributable to such Partnership
property, as of the times of the adjustments provided in Section 1.D(2) hereof,
as if such Unrealized Gain or Unrealized Loss had been recognized on an actual
sale of each such property and allocated pursuant to Section 6.1 of the
Agreement.

        (2) Such adjustments shall be made as of the following times:
(a) immediately prior to the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (b) immediately prior to the distribution by the
Partnership to a Partner of more than a de minimis amount of property as
consideration for an interest in the Partnership; and (c) immediately prior to
the liquidation of the Partnership within the meaning of Regulations
Section 1.704-l(b)(2)(ii)(g) (except for a liquidation resulting from the
termination of the Partnership under Section 708(b)(1)(B) of the Code), provided
however that adjustments pursuant to clauses (a) and (b) above shall be made
only if the General Partner determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership.

        (3) In accordance with Regulations Section 1.704- l(b)(2)(iv)(e), the
Carrying Value of Partnership assets distributed in kind (other than in
connection with the termination of the Partnership under Section 708(b)(1)(B) of
the Code) shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, as of the time any
such asset is distributed.

        (4) In determining Unrealized Gain or Unrealized Loss for purposes of
this Exhibit B, the aggregate cash amount and fair market value of all
Partnership assets (including cash or cash equivalents) shall be determined by
the General Partner using such reasonable method of valuation as it may adopt,
or in the case of a liquidating distribution pursuant to Article XIII of the
Agreement, shall be determined and allocated by the Liquidator using such
reasonable methods of valuation as it may adopt. The General Partner, or the
Liquidator, as the case may be, shall allocate such aggregate fair market value
among the assets of the Partnership in such manner as it determines in its sole
and absolute discretion to arrive at a fair market value for individual
properties.

        E. The provisions of the Agreement (including this Exhibit B and the
other Exhibits to the Agreement) relating to the maintenance of Capital Accounts
are intended to comply with Regulations Section 1.704-l(b), and shall be
interpreted and applied in a manner consistent with such Regulations. In the
event the General Partner shall determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Partnership, the General Partner, or the Limited Partners) are computed in order
to comply with such Regulations, the General Partner may make such modification
without regard to Article XIV of the Agreement, provided that it is not likely
to have a material effect on the amounts distributable to any Person pursuant to
Article XIII of the Agreement upon the dissolution of the Partnership. The
General Partner also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of Partnership capital reflected

66

--------------------------------------------------------------------------------

on the Partnership's balance sheet, as computed for book purposes, in accordance
with Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b).

2.No Interest

        No interest shall be paid by the Partnership on Capital Contributions or
on balances in Partners' Capital Accounts.

3.No Withdrawal

        No Partner shall be entitled to withdraw any part of its Capital
Contribution or Capital Account or to receive any distribution from the
Partnership, except as provided in Articles IV, V, VII and XIII of the
Agreement.

67

--------------------------------------------------------------------------------




EXHIBIT C
SPECIAL ALLOCATION RULES


1.Special Allocation Rules.

        Notwithstanding any other provision of the Agreement or this Exhibit C,
the following special allocations shall be made in the following order:

        A.    Minimum Gain Chargeback.    Notwithstanding the provisions of
Section 6.1 of the Agreement or any other provisions of this Exhibit C, if there
is a net decrease in Partnership Minimum Gain during any Partnership Year, each
Partner shall be specially allocated items of Partnership income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Partner's share of the net decrease in Partnership Minimum Gain, as determined
under Regulations Section 1.704-2(g). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Partner pursuant thereto. The items to be so allocated shall
be determined in accordance with Regulations Section 1.704-2(f)(6). This
Section 1.A is intended to comply with the minimum gain chargeback requirements
in Regulations Section 1.704-2(f) and, for purposes of this Section 1.A only,
each Partner's Adjusted Capital Account Deficit shall be determined prior to any
other allocations pursuant to Section 6.1 of this Agreement with respect to such
Partnership Year and without regard to any decrease in Partner Minimum Gain
during such Partnership Year.

        B.    Partner Minimum Gain Chargeback.    Notwithstanding any other
provision of Section 6.1 of this Agreement or any other provisions of this
Exhibit C (except Section 1.A hereof), if there is a net decrease in Partner
Minimum Gain attributable to a Partner Nonrecourse Debt during any Partnership
Year, each Partner who has a share of the Partner Minimum Gain attributable to
such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i) (5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Partner's share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i) (5). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Section 1.704-2(i) (4). This Section 1.B is intended
to comply with the minimum gain chargeback requirement in such Section of the
Regulations and shall be interpreted consistently therewith. Solely for purposes
of this Section 1.B, each Partner's Adjusted Capital Account Deficit shall be
determined prior to any other allocations pursuant to Section 6.1 of the
Agreement or this Exhibit with respect to such Partnership Year, other than
allocations pursuant to Section 1.A hereof.

        C.    Qualified Income Offset.    In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Sections 1.704-l(b)(2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5), or
1.704-l(b)(2)(ii)(d)(6), and after giving effect to the allocations required
under Sections 1.A and 1.B hereof with respect to such Partnership Year, such
Partner has an Adjusted Capital Account Deficit, items of Partnership income and
gain (consisting of a pro rata portion of each item of Partnership income,
including gross income and gain for the Partnership Year) shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Regulations, its Adjusted Capital Account Deficit
created by such adjustments, allocations or distributions as quickly as
possible. This Section 1.C is intended to constitute a "qualified income offset"
under Regulations Section 1.704-l(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

        D.    Gross Income Allocation.    In the event that any Partner has an
Adjusted Capital Account Deficit at the end of any Partnership Year (after
taking into account allocations to be made under the preceding paragraphs hereof
with respect to such Partnership Year), each such Partner shall be specially
allocated items of Partnership income and gain (consisting of a pro rata portion
of each item of Partnership income, including gross income and gain for the
Partnership Year) in an amount and

68

--------------------------------------------------------------------------------

manner sufficient to eliminate, to the extent required by the Regulations, its
Adjusted Capital Account Deficit.

        E.    Nonrecourse Deductions.    Nonrecourse Deductions for any
Partnership Year shall be allocated to the Partners in accordance with their
respective Percentage Interests. If the General Partner determines in its good
faith discretion that the Partnership's Nonrecourse Deductions must be allocated
in a different ratio to satisfy the safe harbor requirements of the Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the Limited Partners, to revise the prescribed ratio for such
Partnership Year to the numerically closest ratio which would satisfy such
requirements.

        F.    Partner Nonrecourse Deductions.    Any Partner Nonrecourse
Deductions for any Partnership Year shall be specially allocated to the Partner
who bears the economic risk of loss with respect to the Partner Nonrecourse Debt
to which such Partner Nonrecourse Deductions are attributable in accordance with
Regulations Sections 1.704-2(b)(4) and 1.704-2(i).

        G.    Code Section 754 Adjustments.    To the extent an adjustment to
the adjusted tax basis of any Partnership asset pursuant to Section 734(b) or
743(b) of the Code is required, pursuant to Regulations
Section 1.704-l(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.

2.Allocations for Tax Purposes

        A. Except as otherwise provided in this Section 2, for federal income
tax purposes, each item of income, gain, loss and deduction shall be allocated
among the Partners in the same manner as its correlative item of "book" income,
gain, loss or deduction is allocated pursuant to Section 6.1 of the Agreement
and Section 1 of this Exhibit C.

        B. In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss, and
deduction shall be allocated for federal income tax purposes among the Partners
as follows:

        (b) (1)In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Partners consistent with the principles of
Section 704(c) of the Code to take into account the variation between the 704(c)
Value of such property and its adjusted basis at the time of contribution
(taking into account Section 2.C of this Exhibit C); and

        (c) any item of Residual Gain or Residual Loss attributable to a
Contributed Property shall be allocated among the Partners in the same manner as
its correlative item of "book" gain or loss is allocated pursuant to Section 6.1
of the Agreement and Section 1 of this Exhibit C.

        (d) (2)In the case of an Adjusted Property, such items shall

        (i) first, be allocated among the Partners in a manner consistent with
the principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B;

        (ii) second, in the event such property was originally a Contributed
Property, be allocated among the Partners in a manner consistent with
Section 2.B(1) of this Exhibit C; and

        (d) any item of Residual Gain or Residual Loss attributable to an
Adjusted Property shall be allocated among the Partners in the same manner its
correlative item of "book" gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

        C. To the extent Regulations promulgated pursuant to Section 704(c) of
the Code permit a Partnership to utilize alternative methods to eliminate the
disparities between the Carrying Value of property and its adjusted basis, the
General Partner shall, subject to the following, have the authority to elect the
method to be used by the Partnership and such election shall be binding on all
Partners. With respect to the Contributed Properties transferred to the
Partnership in connection with the Consolidation, the Partnership shall elect to
use the "traditional method" set forth in Regulations Section 1.704-3(b).

69

--------------------------------------------------------------------------------




EXHIBIT D
NOTICE OF REDEMPTION


        The undersigned hereby irrevocably (i) tenders for
redemption            Partnership Units in SL Green Operating Partnership, L.P.
in accordance with the terms of the First Amended and Restated Agreement of
Limited Partnership of SL Green Operating Partnership, L.P., as amended, and the
Redemption Right referred to therein, (ii) surrenders such Partnership Units and
all right, title and interest therein and (iii) directs that the Cash Amount or
Shares Amount (as determined by the General Partner) deliverable upon exercise
of the Redemption Right be delivered to the address specified below, and if
Shares are to be delivered, such Shares be registered or placed in the name(s)
and at the address(es) specified below. The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has marketable and unencumbered
title to such Partnership Units, free and clear of the rights of or interests of
any other person or entity, (b) has the full right, power and authority to
redeem and surrender such Partnership Units as provided herein and (c) has
obtained the consent or approval of all persons or entities, if any, having the
right to consult or approve such redemption and surrender.

Dated:                            Name of Limited Partner:                     
                    (Signature of Limited Partner)                
                (Street Address)

If Shares are to be issued, issue to:

Name:

Please insert social security or identifying number:

70

--------------------------------------------------------------------------------




EXHIBIT E
VALUE OF CONTRIBUTED PROPERTY


Underlying Property


--------------------------------------------------------------------------------

  704(c) Value

--------------------------------------------------------------------------------

  Agreed Value

--------------------------------------------------------------------------------

36 West 44th Street
(mortgage indebtedness)        
470 Park Avenue South
(fee simple)
 
 
 
 
673 First Avenue
(K interest in net leasehold)
 
 
 
 
29 West 35th Street
(fee simple)
 
 
 
 
1414 Avenue of the Americas
(fee simple)
 
 
 
 
70 West 36th Street
(fee simple)
 
 
 
 
Emerald City Construction Corp.
(100% of non-voting common stock)
 
 
 
 
S.L. Green Management Corp.
(100% of non-voting common stock)
 
 
 
 
S .L. Green Leasing, Inc.
(100% of non-voting common stock)
 
 
 
 

71

--------------------------------------------------------------------------------



QuickLinks


FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF SL GREEN
OPERATING PARTNERSHIP, L.P.
TABLE OF CONTENTS
EXHIBIT A PARTNERS AND PARTNERSHIP INTERESTS
EXHIBIT B CAPITAL ACCOUNT MAINTENANCE
EXHIBIT C SPECIAL ALLOCATION RULES
EXHIBIT D NOTICE OF REDEMPTION
EXHIBIT E VALUE OF CONTRIBUTED PROPERTY
FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF SL GREEN
OPERATING PARTNERSHIP, L.P.
ARTICLE I. DEFINED TERMS
ARTICLE II. ORGANIZATIONAL MATTERS
ARTICLE III. PURPOSE
ARTICLE IV. CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS
ARTICLE V. DISTRIBUTIONS
ARTICLE VI. ALLOCATIONS
ARTICLE VII. MANAGEMENT AND OPERATIONS OF BUSINESS
ARTICLE VIII. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
ARTICLE IX. BOOKS, RECORDS, ACCOUNTING AND REPORTS
ARTICLE X. TAX MATTERS
ARTICLE XI. TRANSFERS AND WITHDRAWALS
ARTICLE XII. ADMISSION OF PARTNERS
ARTICLE XIII. DISSOLUTION AND LIQUIDATION
ARTICLE XIV. AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS
ARTICLE XV. GENERAL PROVISIONS
EXHIBIT A PARTNERS AND PARTNERSHIP INTERESTS
EXHIBIT B CAPITAL ACCOUNT MAINTENANCE
EXHIBIT C SPECIAL ALLOCATION RULES
EXHIBIT D NOTICE OF REDEMPTION
EXHIBIT E VALUE OF CONTRIBUTED PROPERTY
